UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 09891 Dreyfus Opportunity Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30* Date of reporting period: July 1, 2008-June 30, 2009 * Fiscal year end is 4/30 for Dreyfus Premier Health Care Fund and 10/31 for Dreyfus Global Sustainability Fund Item 1. Proxy Voting Record Dreyfus Opportunity Funds DREYFUS ENTERPRISE FUND 02MICRO INTERNATIONAL LTD. Ticker: OIIM Security ID: 67107W100 Meeting Date: MAY 29, 2009 Meeting Type: Annual/Special Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.a Reelect James Elvin Keim as Director For For Management 1.b Relect Lawrence Lai-Fu as Director For For Management 1.c Relect Ji Liu as Director For For Management 2 Renewal of Sale Mandate. To Renew the For Against Management General Mandate to Allot, Issue and Deal with Such Number of Unissued Ordinary Shares Not Exceeding the Sum of: (I) 20% the Total Nominal Amount of the Share Capital. 3 Renewal of the Repurhcase Mandate . To For For Management Renew the General Mandate to Exercise All the Powers of the Company to Repurchase Such Number of Ordinary Shares Not Exceeding 10% of the Total Nominal Amount of the Share Capital of the Company. 4 Approve and Adopt Financial Statements For For Management and Statutory Reports (Voting) 5 Ratify Deloitte & Touche as Auditors For For Management 1 Approve Delisting of Shares from Hong For For Management Kong Stock Exchange 2 Adopt New Articles of Association For Against Management 3 Adopt 2009 Employee Stock Purchase Plan For For Management 4 Amend 2005 Share Option Plan For For Management 5 Amend 2005 Share Incentive Plan For Against Management ACORDA THERAPEUTICS, INC Ticker: ACOR Security ID: 00484M106 Meeting Date: JUN 22, 2009 Meeting Type: Annual Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barry Greene For For Management Elect Director Ian Smith For For Management 2 Ratify Auditors For For Management ADVANCED ANALOGIC TECHNOLOGIES INCORPORATED Ticker: AATI Security ID: 00752J108 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jaff Lin For Withhold Management Elect Director Richard K. Williams For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management AIR METHODS CORP. Ticker: AIRM Security ID: Meeting Date: JUL 1, 2008 Meeting Type: Annual Record Date: MAY 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Samuel H. Gray For For Management Elect Director Morad Tahbaz For For Management Elect Director Aaron D. Todd For For Management 2 Increase Authorized Common Stock For Against Management AIR METHODS CORP. Ticker: AIRM Security ID: Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph J. Bernstein For For Management 2 Elect Director Mark D. Carleton For For Management 3 Elect Director Lowell D. Miller, Ph.D. For For Management 4 Elect Director David A. Roehr For For Management ALIGN TECHNOLOGY, INC. Ticker: ALGN Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David E. Collins For For Management Elect Director Joseph Lacob For For Management Elect Director C. Raymond Larkin, Jr. For For Management Elect DirectorGeorge J. Morrow For For Management Elect Director Thomas M. Prescott For For Management Elect Director Greg J. Santora For For Management Elect Director Warren S. Thaler For For Management 2 Ratify Auditors For For Management ALLETE INC. Ticker: ALE Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kathleen A. Brekken For For Management Elect Director Heidi J. Eddins For For Management Elect Director Sidney W. Emery, Jr. For For Management Elect Director James J. Hoolihan For For Management Elect Director Madeleine W. Ludlow For For Management Elect Director George L. Mayer For For Management Elect Director Douglas C. Neve For For Management Elect Director Jack I. Rajala For For Management Elect Director Leonard C. Rodman For For Management Elect Director Donald J. Shippar For For Management Elect Director Bruce W. Stender For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Amend Articles to Delete Article V For For Management AMERICAN CARESOURCE HOLDINGS, INC. Ticker: ANCI Security ID: 02505A103 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: APR 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Sami S. Abbasi For For Management Elect Director Edward B. Berger For For Management Elect Director David S. Boone For For Management Elect Director John W. Colloton For For Management Elect Director Kenneth S. George For For Management Elect Director John N. Hatsopoulos For For Management Elect Director John Pappajohn For For Management Elect Director Derace L. Schaffer For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Amend Stock Option Plan For Against Management AMERICAN PHYSICIANS SERVICE GROUP, INC. Ticker: AMPH Security ID: 028882108 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director N.C. Knight, Jr. For For Management Elect Director Timothy L. Lafrey For For Management Elect Director Lew N. Little, Jr. For For Management Elect Director Jackie Majors For For Management Elect Director William J. Peche For For Management Elect Director William A. Searles For For Management Elect Director Kenneth S. Shifrin For For Management Elect Director Cheryl Williams For For Management AMERICAN PUBLIC EDUCATION, INC. Ticker: APEI Security ID: 02913V103 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Wallace E. Boston, Jr. For For Management Elect Director Phillip A. Clough For For Management Elect Director J. Christopher Everett For For Management Elect Director Barbara G. Fast For For Management Elect Director F. David Fowler For For Management Elect Director Jean C. Halle For For Management Elect Director Timothy J. Landon For For Management Elect Director David L. Warnock For For Management Elect Director Timothy T. Weglicki For For Management 2 Ratify Auditors For For Management ANGELICA CORP. Ticker: AGL Security ID: Meeting Date: JUL 29, 2008 Meeting Type: Annual Record Date: JUN 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management ARENA RESOURCES, INC. Ticker: ARD Security ID: Meeting Date: DEC 12, 2008 Meeting Type: Annual Record Date: OCT 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lloyd T. Rochford For For Management Elect Director Stanley M. McCabe For For Management Elect Director Clayton E. Woodrum For For Management Elect Director Anthony B. Petrelli For For Management Elect Director Carl H. Fiddner For For Management 2 Amend Stock Option Plan For For Management ATMI, INC. Ticker: ATMI Security ID: 00207R101 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen H. Mahle For For Management Elect Director C. Douglas Marsh For For Management Elect Director Douglas A. Neugold For For Management 2 Ratify Auditors For For Management ATS MEDICAL, INC. Ticker: ATSI Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael D. Dale For For Management Elect Director Steven M. Anderson For For Management Elect Director Robert E. Munzenrider For For Management Elect Director Guy P. Nohra For For Management Elect Director Eric W. Sivertson For For Management Elect Director Theodore C. Skokos For For Management Elect Director Martin P. Sutter For For Management 2 Ratify Auditors For For Management AURIZON MINES LTD. Ticker: ARZ Security ID: 05155P106 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eight For For Management Elect Director Sargent H. Berner For For Management Elect Director Louise Dionne For For Management Elect Director David P. Hall For For Management 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Other Business For Against Management AZZ INC. Ticker: AZZ Security ID: Meeting Date: JUL 8, 2008 Meeting Type: Annual Record Date: MAY 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Martin C. Bowen For For Management Elect Director Sam Rosen For For Management Elect Director Kevern R. Joyce For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan BALCHEM CORP. Ticker: BCPC Security ID: Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward L. McMillan For For Management Elect Director Kenneth P. Mitchell For For Management 2 Ratify Auditors For For Management BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC. Ticker: WEL Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director K. Kirk Krist For For Management Elect Director Douglas E. Swanson For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Change Company Name For For Management BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Judy Bruner For For Management Elect Director David L. House For For Management Elect Director L. William Krause For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder 7 Declassify the Board of Directors Against For Shareholder BRUKER CORP. Ticker: BRKR Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Tony W. Keller For For Management Elect Director Richard D. Kniss For For Management Elect Director Joerg C. Laukien For For Management Elect Director William A. Linton For For Management 2 Ratify Auditors For For Management CACHE, INC. Ticker: CACH Security ID: Meeting Date: JUL 1, 2008 Meeting Type: Annual Record Date: MAY 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Andrew M. Saul For For Management Elect Director Thomas E. Reinckens For For Management Elect Director Gene G. Gage For For Management Elect Director Arthur S. Mintz For For Management Elect Director Morton J. Schrader For For Management 2 Ratify Auditors For For Management CADENCE PHARMACEUTICALS INC Ticker: CADX Security ID: 12738T100 Meeting Date: JUN 24, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Cam L. Garner For For Management Elect Director Brian G. Atwood For For Management Elect Director Samuel L. Barker For For Management 2 Ratify Auditors For For Management CARDIONET, INC. Ticker: BEAT Security ID: 14159L103 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Randy H. Thurman For Withhold Management Elect Director Kirk E. Gorman For Withhold Management 2 Ratify Auditors For For Management 3 Amend Non-Employee Director Stock For Against Management Option Plan CASUAL MALE RETAIL GROUP, INC. Ticker: CMRG Security ID: Meeting Date: JUL 31, 2008 Meeting Type: Annual Record Date: JUN 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Seymour Holtzman For For Management Elect Director David A. Levin For For Management Elect Director Alan S. Bernikow For For Management Elect Director Jesse Choper For For Management Elect Director Ward K. Mooney For For Management Elect Director George T. Porter, Jr. For For Management Elect Director Mitchell S. Presser For For Management Elect Director Robert L. Sockolov For For Management 2 Amend Omnibus Stock Plan For Against Management CELERA CORPORATION Ticker: CRA Security ID: 15100E106 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jean-Luc Belingard For For Management 2 Elect Director Peter Barton Hutt For For Management 3 Elect Director Gail K. Naughton For For Management 4 Ratify Auditors For For Management CHEMED CORP. Ticker: CHE Security ID: 16359R103 Meeting Date: MAY 29, 2009 Meeting Type: Proxy Contest Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) Elect Director Kevin J. McNamara For For Management Elect Director Joel F. Gemunder For For Management Elect Director Patrick P. Grace For For Management Elect Director Thomas C. Hutton For For Management Elect Director Walter L. Krebs For For Management Elect Director Andrea R. Lindell For For Management Elect Director Ernest J. Mrozek For For Management Elect Director Thomas P. Rice For For Management Elect Director Donald E. Saunders For For Management Elect Director George J. Walsh For For Management Elect Director Frank E. Wood For For Management 2 Ratify Auditors For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) Elect Director Scott J. Cromie For None Shareholder Elect Director James Foy For None Shareholder Elect Director Clay B. Lifflander For None Shareholder Elect Director Peter A. Michel For None Shareholder Elect Director Carroll R. Wetzel For None Shareholder Management Nominee - Kevin J. McNamara For None Shareholder Management Nominee - Joel F. Gemunder For None Shareholder Management Nominee - Andrea R. Lindell For None Shareholder Management Nominee - Ernest J. Mrozek For None Shareholder Management Nominee - Thomas P. Rice For None Shareholder Management Nominee - Frank E. Wood For None Shareholder 2 Ratify Auditors For None Management CITI TRENDS INC Ticker: CTRN Security ID: 17306X102 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R. David Alexander, Jr. For For Management Elect Director Patricia M. Luzier For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management DANVERS BANCORP, INC. Ticker: DNBK Security ID: 236442109 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kevin T. Bottomley For For Management Elect Director Diane C. Brinkley For For Management Elect Director Robert J. Broudo For For Management Elect Director Craig S. Cerretani For For Management Elect Director Eleanor M. Hersey For For Management Elect Director Mary Coffey Moran For For Management 2 Ratify Auditors For For Management DATALINK CORPORATION Ticker: DTLK Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Brent G. Blackey For For Management Elect Director Paul F. Lidsky For For Management Elect Director Margaret A. Loftus For For Management Elect Director Greg R. Meland For For Management Elect Director J. Patrick O'Halloran For For Management Elect Director James E. Ousley For For Management Elect Director Robert M. Price For For Management Elect Director Charles B. Westling For For Management 2 Approve Omnibus Stock Plan For For Management DECKERS OUTDOOR CORP. Ticker: DECK Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Angel R. Martinez For For Management Elect Director Rex A. Licklider For For Management Elect Director John M. Gibbons For Withhold Management Elect Director John G. Perenchio For Withhold Management Elect Director Maureen Conners For Withhold Management Elect Director Tore Steen For For Management Elect Director Ruth M. Owades For For Management Elect Director Karyn O. Barsa For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management DIGI INTERNATIONAL INC. Ticker: DGII Security ID: Meeting Date: JAN 26, 2009 Meeting Type: Annual Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth E. Millard For Withhold Management Elect Director William N. Priesmeyer For Withhold Management 2 Ratify Auditors For For Management DIODES INC. Ticker: DIOD Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C.H. Chen For For Management Elect Director Michael R. Giordano For For Management Elect Director L.P. Hsu For For Management Elect Director Keh-Shew Lu For For Management Elect Director Shing Mao For For Management Elect Director Raymond Soong For For Management Elect Director John M. Stich For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management DOUBLE-TAKE SOFTWARE INC. Ticker: DBTK Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dean Goodermote For For Management 2 Elect Director Deborah M. Besemer For For Management 3 Elect Director Paul D. Birch For For Management 4 Elect Director Ashoke (Bobby) Goswami For For Management 5 Elect Director John B. Landry For For Management 6 Elect Director John W. Young For For Management 7 Amend Omnibus Stock Plan For For Management 8 Ratify Auditors For For Management DTS INC Ticker: DTSI Security ID: 23335C101 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jon E.Kirchner For For Management Elect Director V. Sue Molina For For Management Elect Director Ronald N.Stone For For Management 2 Ratify Auditors For For Management DYNAMEX INC. Ticker: DDMX Security ID: 26784F103 Meeting Date: JAN 6, 2009 Meeting Type: Annual Record Date: NOV 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Brian J. Hughes For For Management Elect Director Wayne Kern For For Management Elect Director Craig R. Lentzsch For For Management Elect Director Richard K. McClelland For For Management Elect Director Bruce E. Ranck For For Management Elect Director Stephen P. Smiley For For Management Elect Director James L. Welch For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management ENERGYSOLUTIONS, INC. Ticker: ES Security ID: Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: APR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R Steve Creamer For For Management Elect Director J. Barnie Beasley Jr. For For Management Elect Director Jordan W. Clements For For Management Elect Director E. Gail De Planque For For Management Elect Director J.I. 'Chip' Everest For For Management Elect Director Lance L. Hirt For For Management Elect Director Robert A. Whitman For For Management Elect Director David W. Winder For For Management 2 Ratify Auditors For For Management 3 Approve Stock Option Exchange Program For Against Management ENZON PHARMACEUTICALS, INC. Ticker: ENZN Security ID: 293904108 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alexander J. Denner For For Management Elect Director Richard C. Mulligan For For Management 2 Ratify Auditors For For Management EV3, INC. Ticker: EVVV Security ID: 26928A200 Meeting Date: MAY 26, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey B. Child For Against Management 2 Elect Director John L. Miclot For For Management 3 Elect Director Thomas E. Timbie For Against Management 4 Ratify Auditors For For Management EXFO ELECTRO-OPTICAL ENGINEERING INC Ticker: EXF Security ID: Meeting Date: JAN 14, 2009 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Pierre-Paul Allard, Germain For For Management Lamonde, Pierre Marcouiller, Guy Marier, David A. Thompson and Andre Tremblay as Directors 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Audit Committee to Fix Their Remuneration FGX INTERNATIONAL HOLDINGS LTD, TORTOLA Ticker: FGXI Security ID: G3396L102 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Jared Bluestein as a Director For For Management 2 Reelect Zvi Eiref as a Director For For Management 3 Reelect Charles J. Hinkaty as a For For Management Director 4 Reelect Robert L. McDowell as a For For Management Director 5 Reelect Jennifer D. Stewart as a For For Management Director 6 Reelect Alec Taylor as a Director For For Management 7 Reelect Alfred J. Verrecchia as a For For Management Director 8 Ratify KPMG LLP as Auditors For For Management FIRST COMMONWEALTH FINANCIAL CORP. Ticker: FCF Security ID: Meeting Date: APR 20, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James W. Newill For For Management Elect Director Robert J. Ventura For For Management Elect Director Laurie S. Singer For For Management 2 Approve Omnibus Stock Plan For For Management FIVE STAR QUALITY CARE, INC. Ticker: FVE Security ID: 33832D106 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Arthur G. Koumantzelis For For Management Elect Director Gerard M. Martin For For Management FLOW INTERNATIONAL CORP. Ticker: FLOW Security ID: Meeting Date: SEP 10, 2008 Meeting Type: Annual Record Date: JUL 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Larry A. Kring For For Management 2 Elect Director Kathryn L. Munro For For Management 3 Ratify Auditors For For Management FORWARD AIR CORPORATION Ticker: FWRD Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bruce A. Campbell For For Management Elect Director C. Robert Campbell For For Management Elect Director Richard W. Hanselman For For Management Elect Director C. John Langley, Jr. For For Management Elect Director Tracy A. Leinbach For For Management Elect Director G. Michael Lynch For For Management Elect Director Ray A. Mundy For For Management Elect Director Gary L. Paxton For For Management 2 Ratify Auditors For For Management FOUNDRY NETWORKS, INC. Ticker: FDRY Security ID: 35063R100 Meeting Date: DEC 17, 2008 Meeting Type: Special Record Date: NOV 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management GENOMIC HEALTH INC Ticker: GHDX Security ID: 37244C101 Meeting Date: JUN 8, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Randal W. Scott, Ph.D. For For Management Elect Director Kimberly J. Popovits For For Management Elect Director Julian C. Baker For For Management Elect Director Brook H. Byers For For Management Elect Director Fred E. Cohen, M.D. For For Management Elect Director Samuel D. Colella For For Management Elect Director Ginger L. Graham For For Management Elect Director Randall S. Livingston For For Management Elect Director Woodrow A. Myers, Jr., For For Management M.D. 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management GEO GROUP, INC., THE Ticker: GEO Security ID: 36159R103 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Wayne H. Calabrese For For Management Elect Director Norman A. Carlson For For Management Elect Director Anne N. Foreman For For Management Elect Director Richard H. Glanton For For Management Elect Director John M. Palms For For Management Elect Director John M. Perzel For For Management Elect Director George C. Zoley For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Report on Political Contributions Against Against Shareholder GRAHAM CORP. Ticker: GHM Security ID: Meeting Date: JUL 31, 2008 Meeting Type: Annual Record Date: JUN 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gerard T. Mazurkiewicz For For Management Elect Director Cornelius S. Van Rees For For Management 2 Increase Authorized Common Stock For Against Management 3 Ratify Auditors For For Management GREATBATCH, INC. Ticker: GB Security ID: 39153L106 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: APR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Pamela G. Bailey For For Management Elect Director Michael Dinkins For For Management Elect Director Thomas J. Hook For For Management Elect Director Kevin C. Melia For For Management Elect Director Dr. Joseph A. Miller, For For Management Jr. Elect Director Bill R. Sanford For For Management Elect Director Peter H. Soderberg For For Management Elect Director William B. Summers, Jr. For For Management Elect Director John P. Wareham For For Management Elect Director Dr. Helena S. Wisniewski For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management GREY WOLF, INC. Ticker: GW Security ID: 397888108 Meeting Date: JUL 15, 2008 Meeting Type: Special Record Date: JUN 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For Against Management 2 Approve Omnibus Stock Plan For Against Management 3 Adjourn Meeting For Against Management HALLMARK FINANCIAL SERVICES INC. Ticker: HALL Security ID: 40624Q203 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark E. Schwarz For Withhold Management Elect Director James H. Graves For For Management Elect Director Scott T. Berlin For For Management Elect Director George R. Manser For For Management Elect Director Jim W. Henderson For For Management 2 Amend Omnibus Stock Plan For For Management HIBBETT SPORTS, INC. Ticker: HIBB Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Terrance G. Finley For For Management Elect Director Alton E. Yother For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management HORSEHEAD HOLDING CORP. Ticker: ZINC Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director T. Grant John For For Management Elect Director Bryan D. Rosenberger For For Management ICF INTERNATIONAL, INC. Ticker: ICFI Security ID: 44925C103 Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard M. Feldt For For Management Elect Director Joel R. Jacks For For Management Elect Director Sudhakar Kesavan For For Management 2 Ratify Auditors For For Management INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David B. Bell For For Management Elect Director Robert W. Conn For For Management Elect Director James V. Diller For For Management Elect Director Gary E. Gist For For Management Elect Director Mercedes Johnson For For Management Elect Director Gregory Lang For For Management Elect Director Jan Peeters For For Management Elect Director Robert N. Pokelwaldt For For Management Elect Director James A. Urry For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan JINPAN INTERNATIONAL LIMITED Ticker: JST Security ID: G5138L100 Meeting Date: NOV 21, 2008 Meeting Type: Annual Record Date: OCT 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Li Zhiyuan For For Management Elect Director Ling Xiangsheng For For Management Elect Director Stephan R. Clark For For Management Elect Director Donald S. Burris For For Management Elect Director Dr. Li-Wen Zhang For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management K12 INC Ticker: LRN Security ID: 48273U102 Meeting Date: NOV 21, 2008 Meeting Type: Annual Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Guillermo Bron For For Management Elect Director Steven B. Fink For For Management Elect Director Mary H. Futrell For For Management Elect Director Ronald J. Packard For For Management Elect Director Jane M. Swift For For Management Elect Director Andrew H. Tisch For For Management Elect Director Thomas J. Wilford For For Management 2 Ratify Auditors For For Management KENDLE INTERNATIONAL, INC. Ticker: KNDL Security ID: 48880L107 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Candace Kendle For For Management Elect Director Christopher C. Bergen For For Management Elect Director Robert R. Buck For For Management Elect Director G. Steven Geis For For Management Elect Director Donald C. Harrison For For Management Elect Director Timothy E. Johnson For For Management Elect Director Timothy M. Mooney For For Management Elect Director Frederick A. Russ For For Management 2 Ratify Auditors For For Management 3 Permit Board to Amend Bylaws Without For For Management Shareholder Consent KEYNOTE SYSTEMS, INC. Ticker: KEYN Security ID: Meeting Date: MAR 6, 2009 Meeting Type: Annual Record Date: JAN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Umang Gupta For For Management Elect Director David Cowan For For Management Elect Director Deborah Rieman For For Management Elect Director Mohan Gyani For For Management Elect Director Raymond L. Ocampo Jr. For For Management Elect Director Jennifer Bolt For For Management Elect Director Charles M. Boesenberg For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management LAYNE CHRISTENSEN CO. Ticker: LAYN Security ID: Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David A.B. Brown For Withhold Management Elect Director Nelson Obus For Withhold Management Elect Director J. Samuel Butler For For Management Elect Director Jeffrey J. Reynolds For For Management Elect Director Robert R. Gilmore For For Management Elect Director Rene J. Robichaud For Withhold Management Elect Director Anthony B. Helfet For Withhold Management Elect Director Andrew B. Schmitt For For Management 2 Amend Shareholder Rights Plan (Poison For For Management Pill) 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management LINCOLN EDUCATIONAL SERVICES CORP Ticker: LINC Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter S. Burgess For For Management Elect Director David F. Carney For For Management Elect Director Paul E. Glaske For Withhold Management Elect Director Shaun E. McAlmont For For Management Elect Director J. Barry Morrow For For Management Elect Director James J. Burke, Jr. For Withhold Management Elect Director Celia H. Currin For For Management Elect Director Charles F. Kalmbach For Withhold Management Elect Director Alexis P. Michas For Withhold Management Elect Director Jerry G. Rubenstein For For Management 2 Amend Non-Employee Director Restricted For Against Management Stock Plan 3 Ratify Auditors For For Management LIQUIDITY SERVICES, INC. Ticker: LQDT Security ID: 53635B107 Meeting Date: FEB 2, 2009 Meeting Type: Annual Record Date: DEC 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patrick W. Gross For For Management Elect Director Franklin D. Kramer For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management LUMBER LIQUIDATORS INC Ticker: LL Security ID: 55003Q103 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Douglas T. Moore For For Management Elect Director Richard D. Tadler For For Management 2 Ratify Auditors For For Management MATRIXX INITIATIVES, INC. Ticker: MTXX Security ID: 57685L105 Meeting Date: AUG 26, 2008 Meeting Type: Annual Record Date: JUL 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lori H. Bush For For Management Elect Director Carl J. Johnson For For Management 2 Ratify Auditors For For Management MEDAREX, INC. Ticker: MEDX Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Marc Rubin, M.D. For For Management Elect Director Ronald J. Saldarini, For For Management Ph.D. Elect Director Charles R. Schaller For For Management 2 Ratify Auditors For For Management MELLANOX TECHNOLOGIES LTD. Ticker: MLNX Security ID: M51363113 Meeting Date: MAY 18, 2009 Meeting Type: Annual Record Date: APR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Eyal Waldman as Director For For Management Elect Irwin Federman as Director For For Management Elect Thomas Weatherford as Director For For Management 2 Approve Cash Bonus of Eyal Waldman For For Management 3 Amend Director/Officer Liability and For For Management Indemnification Agreements 4 Amend 2006 Share Incentive Plan For Against Management 5 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration METABOLIX INC Ticker: MBLX Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard P. Eno For For Management Elect Director Edward M. Giles For For Management Elect Director Anthony J. Sinskey For For Management MICREL, INC. Ticker: MCRL Security ID: Meeting Date: OCT 1, 2008 Meeting Type: Annual Record Date: AUG 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Establish Range For Board Size For For Management Elect Director Raymond D. Zinn For For Management Elect Director Daniel A. Artusi For For Management Elect Director Michael J. Callahan For For Management Elect Director Neil J. Miotto For For Management Elect Director Frank W. Schneider For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management MICROTUNE, INC. Ticker: TUNE Security ID: 59514P109 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Walter S. Ciciora For For Management Elect Director James H. Clardy For For Management Elect Director Steven Craddock For For Management Elect Director James A. Fontaine For For Management Elect Director Anthony J. LeVecchio For For Management Elect Director Bernard T. Marren For For Management Elect Director Michael T. Schueppert For For Management Elect Director William P. Tai For For Management Elect Director A. Travis White For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify Auditors For For Management MIND C.T.I. LTD. Ticker: MNDO Security ID: M70240102 Meeting Date: AUG 18, 2008 Meeting Type: Annual Record Date: JUL 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Auditors For Did Not Vote Management 2 ELECTION OF MR. MIHAIL ROTENBERG AS A For Did Not Vote Management CLASS 2 DIRECTOR OF THE COMPANY AND APPROVING HIS REMUNERATION. 3 RE-ELECTION OF MR. MENAHEM SHALGI AS AN For Did Not Vote Management EXTERNAL DIRECTOR OF THE COMPANY. 4 ELECTION OF MR. SHMUEL ARVATZ AS AN For Did Not Vote Management EXTERNAL DIRECTOR OF THE COMPANY. MULTI-COLOR CORP. Ticker: LABL Security ID: Meeting Date: AUG 14, 2008 Meeting Type: Annual Record Date: JUN 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert R. Buck For For Management Elect Director Charles B. Connolly For For Management Elect Director Francis D. Gerace For For Management Elect Director Lorrence T. Kellar For For Management Elect Director Roger A. Keller For For Management Elect Director Thomas M. Mohr For For Management Elect Director Nigel A. Vinecombe For For Management 2 Ratify Auditors For For Management NABI BIOPHARMACEUTICALS Ticker: NABI Security ID: Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jason M. Aryeh For Withhold Management Elect Director David L. Castaldi For Withhold Management Elect Director Geoffrey F. Cox For Withhold Management Elect Director Peter B. Davis For Withhold Management Elect Director Raafat E.F. Fahim For Withhold Management Elect Director Richard A. Harvey, Jr. For Withhold Management Elect Director Linda Jenckes For Withhold Management Elect Director Timothy P. Lynch For Withhold Management Elect Director Stephen G. Sudovar For Withhold Management 2 Ratify Auditors For For Management NATURAL GAS SERVICES GROUP, INC Ticker: NGS Security ID: 63886Q109 Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan A. Baker For For Management Elect Director William F. Hughes, Jr. For For Management 2 Approve Restricted Stock Plan For For Management 3 Amend Stock Option Plan For For Management 4 Ratify Auditors For For Management NATUS MEDICAL INC. Ticker: BABY Security ID: Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Doris E. Engibous For Withhold Management 2 Elect Director William M. Moore For Withhold Management 3 Ratify Auditors For For Management NETGEAR INC Ticker: NTGR Security ID: 64111Q104 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patrick C.S. Lo For For Management Elect Director Jocelyn E. Carter-Miller For For Management Elect Director Ralph E. Faison For For Management Elect Director A. Timothy Godwin For For Management Elect Director Jef Graham For For Management Director Linwood A. Lacy, Jr. For For Management Elect Director George G. C. Parker For For Management Elect Director Gregory J. Rossmann For For Management Elect Director Julie A. Shimer For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management NETSCOUT SYSTEMS, INC. Ticker: NTCT Security ID: 64115T104 Meeting Date: SEP 10, 2008 Meeting Type: Annual Record Date: JUL 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joseph G. Hadzima, Jr. For For Management Elect Director Stephen G. Pearse For For Management 2 Ratify Auditors For For Management NEUTRAL TANDEM, INC. Ticker: TNDM Security ID: 64128B108 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rian J. Wren For For Management Elect Director James P. Hynes For For Management Elect Director Dixon R. Doll For For Management Elect Director Peter J. Barris For For Management Elect Director Robert C. Hawk For For Management Elect Director Lawrence M. Ingeneri For For Management Elect Director G. Edward Evans For For Management 2 Ratify Auditors For For Management NORTHWEST PIPE COMPANY Ticker: NWPX Security ID: Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Brian W. Dunham For For Management Elect Director Richard A. Roman For For Management ODYSSEY HEALTHCARE, INC. Ticker: ODSY Security ID: 67611V101 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John K. Carlyle For For Management Elect Director David W. Cross For For Management Elect Director David L. Steffy For For Management 2 Ratify Auditors For For Management ORION MARINE GROUP INC Ticker: OMGI Security ID: 68628V308 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard L. Daerr, Jr. For For Management Elect Director J. Michael Pearson For For Management 2 Ratify Auditors For For Management OYO GEOSPACE CORP. Ticker: OYOG Security ID: Meeting Date: FEB 23, 2009 Meeting Type: Annual Record Date: JAN 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Katsuhiko Kobayashi For For Management Elect Director Michael J. Sheen For For Management Elect Director Charles H. Still For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management PAPA JOHN'S INTERNATIONAL, INC Ticker: PZZA Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Philip Guarascio For For Management Elect Director Olivia F. Kirtley For For Management Elect Director J. Jude Thompson For For Management 2 Ratify Auditors For For Management PATNI COMPUTER SYSTEMS LTD. Ticker: PTI Security ID: 703248203 Meeting Date: JUN 25, 2009 Meeting Type: Annual Record Date: MAY 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 3.00 Per Share For For Management 3 Reappoint A. Maira as Director For For Management 4 Reappoint P. Shah as Director For For Management 5 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 6 Approve MGI Revideco AB as Branch For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Amend Articles of Association Re: Patni For Against Management Employee Stock Option Scheme 2003 (Patni ESOP 2003 (Revised 2008)) 8 Approve Appointment and Remuneration of For For Management J. Kumar, CEO 9 Approve Stock Option Plan Grants of Up For Against Management to 1.85 Million Options under Patni ESOP 2003 (Revised 2008) to J. Kumar, CEO 10 Appoint J. Kumar as Director For For Management 11 Appoint P. Baijal as Director For For Management 12 Amend Patni ESOP 2003 (Revised 2008) For Against Management Re: Increase in Total Number of Options to 19.1 Million 13 Approve Grant of Stock Options to For Against Management Employees and Directors of the Company's Subsidiaries Under the Patni ESOP 2003 (Revised 2008) 14 Approve Appointment and Remuneration of For For Management A. Patni, Relative of a Director, as Senior Vice President - Strategy and Corporate Development 15 Approve Commission Remuneration for For For Management Non-Executive Directors PCTEL, INC. Ticker: PCTI Security ID: 69325Q105 Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Brian J. Jackman For For Management 2 Elect Director John R. Sheehan For For Management 3 Ratify Auditors For For Management PEET'S COFFEE & TEA, INC. Ticker: PEET Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gerald Baldwin For For Management Elect Director Hilary Billings For For Management Elect Director Elizabeth Sartain For For Management 2 Ratify Auditors For For Management PENFORD CORP. Ticker: PENX Security ID: Meeting Date: JAN 26, 2009 Meeting Type: Annual Record Date: DEC 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R. Randolph Devening For For Management Elect Director Paul H. Hatfield For For Management 2 Ratify Auditors For For Management PEOPLESUPPORT INC Ticker: PSPT Security ID: Meeting Date: OCT 8, 2008 Meeting Type: Special Record Date: AUG 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Against Management PERFICIENT, INC. Ticker: PRFT Security ID: 71375U101 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John T. McDonald For For Management Elect Director Ralph C. Derrickson For For Management Elect Director John S. Hamlin For For Management Elect Director Max D. Hopper For For Management Elect Director David S. Lundeen For For Management Elect Director David D. May For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management PHARMERICA CORP Ticker: PMC Security ID: 71714F104 Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gregory S. Weishar For For Management Elect Director W. Robert Dahl, Jr. For For Management Elect Director Frank E. Collins For For Management Elect Director Daniel N. Mendelson For For Management Elect Director Thomas P. Mac Mahon For For Management Elect Director Marjorie W. Dorr For For Management Elect Director Thomas P. Gerrity, Ph.D. For For Management Elect Director Robert A. Oakley, Ph.D. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management PRINCETON REVIEW, INC. (THE) Ticker: REVU Security ID: Meeting Date: JUN 23, 2009 Meeting Type: Annual Record Date: APR 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard Katzman For For Management Elect Director David Lowenstein For Withhold Management RADIANT SYSTEMS, INC. Ticker: RADS Security ID: 75025N102 Meeting Date: OCT 1, 2008 Meeting Type: Special Record Date: AUG 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For For Management RISKMETRICS GROUP, INC Ticker: RMG Security ID: 767735103 Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ethan Berman For For Management 2 Elect Director Lovida Coleman, Jr. For For Management 3 Elect Director Philip Duff For For Management 4 Elect Director Stephanie Hanbury-Brown For For Management 5 Elect Director Rene Kern For For Management 6 Elect Director Christopher Mitchell For For Management 7 Elect Director Frank Noonan For For Management 8 Elect Director Lynn Sharp Paine For For Management 9 Elect Director Thomas Renyi For For Management 10 Elect Director Stephen Thieke For For Management 11 Elect Director Robert Trudeau For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For For Management 14 Advisory Vote on Executive Compensation For For Management - Approve Overall Executive Compensation Philosophy, Policies and Procedures 15 Advisory Vote on Executive Compensation For For Management - Approve Compensation Decisions of NEO 2008 Performance RIVERBED TECHNOLOGY, INC. Ticker: RVBD Security ID: Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jerry M. Kennelly For For Management Elect Director Stanley J. Meresman For For Management 2 Ratify Auditors For For Management RTI BIOLOGICS INC. Ticker: RTIX Security ID: 74975N105 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Philip R. Chapman For For Management Elect Director Gregory P. Rainey For For Management RUSH ENTERPRISES, INC. Ticker: RUSHB Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W. Marvin Rush For For Management Elect Director W.M. "Rusty" Rush For For Management Elect Director Ronald J. Krause For Withhold Management Elect Director James C. Underwood For Withhold Management Elect Director Harold D. Marshall For Withhold Management Elect Director Thomas A. Akin For Withhold Management Elect Director Gerald R. Szczepanski For For Management 2 Ratify Auditors For For Management SEABRIDGE GOLD INC. Ticker: SEA Security ID: 811916105 Meeting Date: JUN 18, 2009 Meeting Type: Annual/Special Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James S. Anthony For For Management Elect Director A. Frederick Banfield For For Management Elect Director William M. Calhoun For For Management Elect Director Thomas C. Dawson For For Management Elect Director Louis J. Fox For For Management Elect Director Rudi P. Fronk For For Management Elect Director Eliseo Gonzalez-Urien For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Authorize Board to Fix Remuneration of For For Management Auditors 4 Amend Stock Option Plan For Against Management 5 Approve Stock Option Plan Grants For Against Management 6 Other Business For Against Management SENSIENT TECHNOLOGIES CORP. Ticker: SXT Security ID: 81725T100 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Hank Brown For For Management Elect Director Fergus M. Clydesdale For Withhold Management Elect Director James A. D. Croft For Withhold Management Elect Director William V. Hickey For For Management Elect Director Kenneth P. Manning For For Management Elect Director Peter M. Salmon For For Management Elect Director Elaine R. Wedral For For Management Elect Director Essie Whitelaw For Withhold Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management SMART BALANCE INC Ticker: SMBL Security ID: 83169Y108 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Gillespie For For Management Elect Director Robert F. McCarthy For Withhold Management Elect Director Michael R. O'Brien For For Management 2 Ratify Auditors For For Management SPARTAN MOTORS, INC. Ticker: SPAR Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: APR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth Kaczmarek For For Management Elect Director John E. Sztykiel For For Management 2 Ratify Auditors For For Management SPHERION CORP. Ticker: SFN Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William F. Evans For For Management Elect Director Roy G. Krause For For Management Elect Director Barbara Pellow For For Management 2 Ratify Auditors For For Management SUPPORTSOFT INC. Ticker: SPRT Security ID: 868587106 Meeting Date: JUN 19, 2009 Meeting Type: Annual Record Date: MAY 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale of Company Assets For For Management 2 Change Company Name For For Management Elect Director Kevin C. Eichler For For Management Elect Director Shawn Farshchi For For Management Elect Director J. Martin O'Malley For For Management Elect Director Joshua Pickus For For Management Elect Director Jim Stephens For For Management Elect Director James Thanos For For Management 4 Ratify Auditors For For Management 5 Adjourn Meeting For Against Management TECHWELL, INC. Ticker: TWLL Security ID: 87874D101 Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Fumihiro Kozato For For Management Elect Director Robert D. Cochran For For Management Elect Director Richard H. Kimball For For Management Elect Director C.J. Koomen For For Management Elect Director Justine Lien For For Management Elect Director Phillip J. Salsbury, For For Management Ph.D. 2 Ratify Auditors For For Management TEXAS ROADHOUSE, INC. Ticker: TXRH Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Martin T. Hart For For Management Elect Director W. Kent Taylor For For Management 2 Ratify Auditors For For Management TRUE RELIGION APPAREL, INC. Ticker: TRLG Security ID: 89784N104 Meeting Date: OCT 2, 2008 Meeting Type: Annual Record Date: AUG 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey Lubell For For Management Elect Director Joseph Coulombe For For Management Elect Director G. Louis Graziadio, III For For Management Elect Director Robert L. Harris, II For For Management Elect Director Mark S. Maron For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management ULTRATECH INC. Ticker: UTEK Security ID: Meeting Date: JUL 22, 2008 Meeting Type: Annual Record Date: MAY 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joel F. Gemunder For For Management Elect Director Nicholas Konidaris For For Management Elect Director Rick Timmins For For Management Elect Director Arthur W. Zafiropoulo For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder 4 Adopt Policy for Engagement With Against For Shareholder Proponents of Shareholder Proposals Supported by a Majority Vote UNISOURCE ENERGY CORP. Ticker: UNS Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul J. Bonavia For For Management Elect Director Lawrence J. Aldrich For For Management Elect Director Barbara M. Baumann For For Management Elect Director Larry W. Bickle For For Management Elect Director Elizabeth T. Bilby For For Management Elect Director Harold W. Burlingame For For Management Elect Director John L. Carter For For Management Elect Director Robert A. Elliott For For Management Elect Director Daniel W. L. Fessler For For Management Elect Director Louise L. Francesconi For For Management Elect Director Warren Y. Jobe For For Management Elect Director Ramiro G. Peru For For Management Elect Director Gregory A. Pivirotto For For Management Elect Director Joaquin Ruiz For For Management 2 Ratify Auditors For For Management VALUECLICK, INC. Ticker: VCLK Security ID: 92046N102 Meeting Date: APR 16, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James R. Zarley For Withhold Management Elect Director David S. Buzby For Withhold Management Elect Director Martin T. Hart For Withhold Management Elect Director Tom A. Vadnais For Withhold Management Elect Director Jeffrey F. Rayport For Withhold Management Elect Director James R. Peters For Withhold Management Elect Director James A. Crouthamel For Withhold Management VARIAN, INC. Ticker: VARI Security ID: 922206107 Meeting Date: FEB 5, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard U. De Schutter For For Management Elect Director James T. Glover For For Management 2 Ratify Auditors For For Management VIRTUSA CORPORATION Ticker: VRTU Security ID: 92827P102 Meeting Date: SEP 25, 2008 Meeting Type: Annual Record Date: AUG 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert E. Davoli For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management WESTERN GOLDFIELDS INC. Ticker: WGI Security ID: 95828P203 Meeting Date: MAY 14, 2009 Meeting Type: Annual/Special Record Date: APR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Randall Oliphant, Raymond For For Management Threlkeld, Vahan Kololian, Martyn Konig and Gerald Ruth as Directors 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Empower the Directors from Time to Time For For Management to Fix Number of Directors within a Range Provided in the Company Articles 4 Approve Arrangement for Acquisition by For For Management New Gold Inc. WESTWOOD HOLDINGS GROUP, INC. Ticker: WHG Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Susan M. Byrne For For Management Elect Director Brian O. Casey For For Management Elect Director Tom C. Davis For For Management Elect Director Richard M. Frank For Withhold Management Elect Director Robert D. McTeer For For Management Elect Director Frederick R. Meyer For Withhold Management Elect Director Jon L. Mosle, Jr. For For Management Elect Director Geoffrey R. Norman For Withhold Management Elect Director Raymond E. Wooldridge For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management WRIGHT MEDICAL GROUP Ticker: WMGI Security ID: 98235T107 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gary D. Blackford For For Management Elect Director Martin J. Emerson For For Management Elect Director Lawrence W. Hamilton For For Management Elect Director Gary D. Henley For For Management Elect Director John L. Miclot For For Management Elect Director Amy S. Paul For For Management Elect Director Robert J. Quillinan For For Management Elect Director David D. Stevens For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management ZOLTEK COMPANIES, INC. Ticker: ZOLT Security ID: 98975W104 Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: JAN 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Linn H. Bealke For For Management Elect Director George E. Husman For For Management 2 Ratify Auditors For For Management DREYFUS GLOBAL SUSTAINABILITY FUND ENCANA CORPORATION Ticker: ECA Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor DIRECTOR RALPH S. CUNNINGHAM For For Management DIRECTOR PATRICK D. DANIEL For For Management DIRECTOR IAN W. DELANEY For For Management DIRECTOR RANDALL K. ERESMAN For For Management DIRECTOR CLAIRE S. FARLEY For For Management DIRECTOR MICHAEL A. GRANDIN For For Management DIRECTOR BARRY W. HARRISON For For Management DIRECTOR VALERIE A.A. NIELSEN For For Management DIRECTOR DAVID P. O'BRIEN For For Management DIRECTOR JANE L. PEVERETT For For Management DIRECTOR ALLAN P. SAWIN For For Management DIRECTOR WAYNE G. THOMSON For For Management DIRECTOR CLAYTON H. WOITAS For For Management 2 APPOINTMENT OF AUDITORS - For For Management PRICEWATERHOUSECOOPERS LLP AT AREMUNERATION TO BE FIXED BY THE BOARD OF DIRECTORS. GENERAL ELECTRIC CO. Ticker: GE Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James I. Cash, Jr. For For Management Elect Director William M. Castell For For Management Elect Director Ann M. Fudge For For Management Elect Director Susan Hockfield For For Management Elect Director Jeffrey R. Immelt For For Management Elect Director Andrea Jung For For Management Elect Director Alan G. (A.G.) Lafley For For Management Elect Director Robert W. Lane For For Management Elect Director Ralph S. Larsen For For Management Elect Director Rochelle B. Lazarus For For Management Elect Director James J. Mulva For For Management Elect Director Sam Nunn For For Management Elect Director Roger S. Penske For For Management Elect Director Robert J. Swieringa For For Management Elect Director Douglas A. Warner III For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 5 Evaluate the Potential Conversion of Against Against Shareholder the Corporation's Business Units into Four or More Public Corporations and Distribute New Shares 6 Adopt Policy to Cease the Payments of Against Against Shareholder Dividends or Equivalent Payments to Senior Executives for Shares Not Owned 7 Submit Severance Agreement (Change in Against Against Shareholder Control) to shareholder Vote HEALTH NET, INC. Ticker: HNT Security ID: 42222G108 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Theodore F. Craver, Jr. For For Management Elect Director Vicki B. Escarra For For Management Elect Director Thomas T. Farley For For Management Elect Director Gale S. Fitzgerald For For Management Elect Director Patrick Foley For For Management Elect Director Jay M. Gellert For For Management Elect Director Roger F. Greaves For For Management Elect Director Bruce G. Willison For For Management Elect Director Frederick C. Yeager For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence T. Babbio, Jr. For For Management 2 Elect Director Sari M. Baldauf For For Management 3 Elect Director Rajiv L. Gupta For For Management 4 Elect Director John H. Hammergren For For Management 5 Elect Director Mark V. Hurd For For Management 6 Elect Director Joel Z. Hyatt For For Management 7 Elect Director John R. Joyce For For Management 8 Elect Director Robert L. Ryan For For Management 9 Elect Director Lucille S. Salhany For For Management 10 Elect Director G. Kennedy Thompson For For Management 11 Ratify Auditors For For Management HUMANA INC. Ticker: HUM Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David A. Jones, Jr. For For Management Elect Director Frank A. D'Amelio For For Management Elect Director W. Roy Dunbar For For Management Elect Director Kurt J. Hilzinger For For Management Elect Director Michael B. McCallister For For Management Elect Director William J. McDonald For For Management Elect Director William E. Mitchell For For Management Elect Director James J. O'Brien For For Management Elect Director Marissa T. Peterson For For Management Elect Director W. Ann Reynolds For For Management 2 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORP. Ticker: IBM Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A. J. P. Belda For For Management Elect Director C. Black For For Management Elect Director W. R. Brody For For Management Elect Director K. I. Chenault For For Management Elect Director M. L. Eskew For For Management Elect Director S. A. Jackson For Against Management Elect Director T. Nishimuro For For Management Elect Director J. W. Owens For For Management Elect Director S. J. Palmisano For For Management Elect Director J. E. Spero For For Management Elect Director S. Taurel For For Management Elect Director L. H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against Against Shareholder 5 Review Executive Compensation Against For Shareholder 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation KIMBERLY-CLARK CORP. Ticker: KMB Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John R. Alm For For Management Elect Director Dennis R. Beresford For For Management Elect Director John F. Bergstrom For For Management Elect Director Abelardo E. Bru For For Management Elect Director Robert W. Decherd For For Management Elect Director Thomas J. Falk For For Management Elect Director Mae C. Jemison For For Management Elect Director Ian C. Read For For Management Elect Director G. Craig Sullivan For For Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Amend Omnibus Stock Plan For For Management 5 Provide for Cumulative Voting Against Against Shareholder KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ajay Banga For For Management Elect Director Myra M. Hart For For Management Elect Director Lois D. Juliber For For Management Elect Director Mark D. Ketchum For For Management Elect Director Richard A. Lerner For For Management Elect Director John C. Pope For For Management Elect Director Fredric G. Reynolds For For Management Elect Director Irene B. Rosenfeld For For Management Elect Director Deborah C. Wright For For Management Elect Director Frank G. Zarb For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings MCDONALD'S CORP. Ticker: MCD Security ID: 580135101 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. McKenna For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For For Management 7 Approve Executive Incentive Bonus Plan For For Management 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Phase out Sales of Eggs from Battery Against Against Shareholder Cage Hens NEXEN INC. Ticker: NXY Security ID: 65334H102 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W.B. Berry For For Management Elect Director R.G. Bertram For For Management Elect Director D.G. Flanagan For For Management Elect Director S.B. Jackson For For Management Elect Director K.J. Jenkins For For Management Elect Director A.A. McLellan For For Management Elect Director E.P. Newell For For Management Elect Director T.C. O'Neill For For Management Elect Director M.F. Romanow For For Management Elect Director F.M. Saville For For Management Elect Director J.M. Willson For For Management Elect Director V.J. Zaleschuk For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Audit and Conduct Review Committee to Fix Their Remuneration PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen F. Angel For For Management Elect Director Nance K. Dicciani For For Management Elect Director Edward G. Galante For For Management Elect Director Claire W. Gargalli For For Management Elect Director Ira D. Hall For For Management Elect Director Raymond W. LeBoeuf For For Management Elect Director Larry D. McVay For For Management Elect Director Wayne T. Smith For For Management Elect Director H. Mitchell Watson, Jr. For For Management Elect Director Robert L. Wood For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ROYAL BANK OF CANADA Ticker: RY Security ID: 780087102 Meeting Date: FEB 26, 2009 Meeting Type: Annual/Special Record Date: JAN 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W.G. Beattie For For Management Elect Director D.T. Elix For For Management Elect Director J.T. Ferguson For For Management Elect Director P. Gauthier For For Management Elect Director T.J. Hearn For For Management Elect Director A.D. Laberge For For Management Elect Director J. Lamarre For For Management Elect Director B.C. Louie For For Management Elect Director M.H. McCain For For Management Elect Director G.M. Nixon For For Management Elect Director D.P. O'Brien For For Management Elect Director J.P. Reinhard For For Management Elect Director E. Sonshine For For Management Elect Director K.P. Taylor For For Management Elect Director V.L. Young For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Approve Umbrella Savings and Securities For For Management Purchase Plan 4 SP 1: Advisory Vote to Ratify Named Against For Shareholder Executive Officers' Compensation 5 SP 2: Adopt Policy to Increase Number Against Against Shareholder of Women Directors 6 SP 3: Adopt Independence Policy for the Against Against Shareholder Compensation Committee and External Compensation Consultants 7 SP 4: Adopt Policy Limiting the Number Against Against Shareholder of Board Seats per Director 8 SP 5: Advisory Vote to Ratify Named Against For Shareholder Executive Officers' Compensation 9 SP 6: Review Executive Compensation Against Against Shareholder Programs 10 SP 7: Review Short-Selling Programs Against Against Shareholder 11 SP 8: Review Director Recruitment Against Against Shareholder Policies TELEFONICA S.A. (FORMERLY TELEFONICA DE ESPANA, S.A.) Ticker: TLFNF Security ID: Meeting Date: JUN 22, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual and Consolidated For For Management Financial Statements, Allocation of Income, and Discharge Directors 2 Approve Dividend Charged to For For Management Unrestricted Reserves 3 Approve Employee Stock Purchase Plan For For Management 4 Authorize Share Repurchase Program For For Management 5 Approve Reduction in Capital via the For For Management Cancellation of Treasury Shares; Amend Articles Accordingly 6 Ratify Auditors for Fiscal Year 2009 For For Management 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director Richard T. Burke For For Management 3 Elect Director Robert J. Darretta For For Management 4 Elect Director Stephen J. Hemsley For For Management 5 Elect Director Michele J. Hooper For For Management 6 Elect Director Douglas W. Leatherdale For For Management 7 Elect Director Glenn M. Renwick For For Management 8 Elect Director Kenneth I. Shine, M.D. For For Management 9 Elect Director Gail R. Wilensky, Ph.D. For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation WASTE MANAGEMENT, INC. Ticker: WMI Security ID: 94106L109 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Pastora San Juan For Did Not Vote Management Cafferty Elect Director Frank M. Clark, Jr. For Did Not Vote Management Elect Director Patrick W. Gross For Did Not Vote Management Elect Director John C. Pope For Did Not Vote Management Elect Director W. Robert Reum For Did Not Vote Management Elect Director Steven G. Rothmeier For Did Not Vote Management Elect Director David P. Steiner For Did Not Vote Management Elect Director Thomas H. Weidemeyer For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Amend Qualified Employee Stock Purchase For Did Not Vote Management Plan 4 Approve Omnibus Stock Plan For Did Not Vote Management 5 Report on Political Contributions Against Did Not Vote Shareholder 6 Reduce Supermajority Vote Requirement Against Did Not Vote Shareholder DREYFUS HEALTH CARE FUND ABBOTT LABORATORIES Ticker: ABT Security ID: Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R.J. Alpern For For Management Elect Director R.S. Austin For For Management Elect Director W.M. Daley For For Management Elect Director W.J. Farrell For For Management Elect Director H.L. Fuller For For Management Elect Director W.A. Osborn For For Management Elect Director D.A.L. Owen For For Management Elect Director W.A. Reynolds For For Management Elect Director R.S. Roberts For For Management Elect Director S.C. Scott, III For For Management Elect Director W.D. Smithburg For For Management Elect Director G.F. Tilton For For Management Elect Director M.D. White For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Report on Animal Testing Against Against Shareholder 6 Adopt Principles for Health Care Reform Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ABIOMED, INC. Ticker: ABMD Security ID: 003654100 Meeting Date: AUG 13, 2008 Meeting Type: Annual Record Date: JUN 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald W. Dollens For For Management Elect Director Desmond H. O'Connell Jr For For Management Elect Director Dorothy E. Puhy For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ACORDA THERAPEUTICS, INC Ticker: ACOR Security ID: 00484M106 Meeting Date: JUN 22, 2009 Meeting Type: Annual Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barry Greene For For Management Elect Director Ian Smith For For Management 2 Ratify Auditors For For Management AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank M. Clark For For Management 2 Elect Director Betsy Z. Cohen For For Management 3 Elect Director Molly J. Coye, M.D. For For Management 4 Elect Director Roger N. Farah For For Management 5 Elect Director Barbara Hackman Franklin For For Management 6 Elect Director Jeffrey E. Garten For For Management 7 Elect Director Earl G. Graves For For Management 8 Elect Director Gerald Greenwald For For Management 9 Elect Director Ellen M. Hancock For For Management 10 Elect Director Richard J. Harrington For For Management 11 Elect Director Edward J. Ludwig For For Management 12 Elect Director Joseph P. Newhouse For For Management 13 Elect Director Ronald A. Williams For For Management 14 Ratify Auditors For For Management 15 Provide for Cumulative Voting Against For Shareholder 16 Adopt a Policy to Elect a Retired Against Against Shareholder Management Employee ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leonard Bell For For Management Elect Director Max Link For For Management Elect Director Joseph A. Madri For For Management Elect Director Larry L. Mathis For For Management Elect Director R. Douglas Norby For For Management Elect Director Alvin S. Parven For For Management Elect Director Ruedi E. Waeger For For Management 2 Ratify Auditors For For Management ALLERGAN, INC. Ticker: AGN Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Herbert W. Boyer For For Management Elect Director Robert A. Ingram For Against Management Elect Director David E.I. Pyott For For Management Elect Director Russell T. Ray For For Management 2 Ratify Auditors For For Management 3 Report on Animal Testing Against Against Shareholder AMEDISYS, INC. Ticker: AMED Security ID: Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William F. Borne For For Management Elect Director Larry R. Graham For For Management Elect Director Ronald A. LaBorde For For Management Elect Director Jake L. Netterville For For Management Elect Director David R. Pitts For For Management Elect Director Peter F. Ricchiuti For For Management Elect Director Donald A. Washburn For For Management 2 Ratify Auditors For For Management AMGEN, INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois de Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Gilbert S. Omenn For For Management 9 Elect Director Judith C. Pelham For For Management 10 Elect Director J. Paul Reason For For Management 11 Elect Director Leonard D. Schaeffer For For Management 12 Elect Director Kevin W. Sharer For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Reduce Supermajority Vote Requirement For For Management 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota ] AMYLIN PHARMACEUTICALS, INC. Ticker: AMLN Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Proxy Contest Record Date: APR 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (Blue Card) Elect Director Adrian Adams For For Management Elect Director Steven R. Altman For For Management Elect Director Teresa Beck For For Management Elect Director Daniel M. Bradbury For For Management Elect Director Paul N. Clark For For Management Elect Director Joseph C. Cook, Jr. For For Management Elect Director Paulo F. Costa For For Management Elect Director Karin Eastham For For Management Elect Director James R. Gavin, III For For Management Elect Director Jay S. Skyler For For Management Elect Director Joseph P. Sullivan For For Management Elect Director James N. Wilson For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management 5 Reincorporate in Another State Against Against Shareholder [Delaware to North Dakota] # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (White Card - Eastbourne) Elect Director M. Kathleen Behrens For None Shareholder Elect Director Charles M. Fleischman For None Shareholder Elect Director Jay Sherwood For None Shareholder Carl C. Icahn Dissident Nominee - For None Shareholder Alexander J. Denner Carl C. Icahn Dissident Nominee - For None Shareholder Thomas F. Deuel Management Nominee - Adrian Adams For None Shareholder Management Nominee - Teresa Beck For None Shareholder Management Nominee - Daniel M. Bradbury For None Shareholder Management Nominee - Paul N. Clark For None Shareholder Management Nominee - Paulo F. Costa For None Shareholder Management Nominee - Karin Eastham For None Shareholder Management Nominee - Jay S. Skyler For None Shareholder 2 Approve Omnibus Stock Plan For None Management 3 Amend Qualified Employee Stock Purchase For None Management Plan 4 Ratify Auditors For None Management 5 Reincorporate in Another State None None Shareholder [Delaware to North Dakota] # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card - Carl C. Icahn) Elect Director Alexander J. Denner For None Shareholder Elect Director Thomas F. Deuel For None Shareholder Eastbourne Dissident Nominee - M. For None Shareholder Kathleen Behrens Eastbourne Dissident Nominee - Charles For None Shareholder M. Fleischman Eastbourne Dissident Nominee - Jay For None Shareholder Sherwood Management Nominee - Adrian Adams For None Shareholder Management Nominee - Teresa Beck For None Shareholder Management Nominee - Daniel M. Bradbury For None Shareholder Management Nominee - Paul N. Clark For None Shareholder Management Nominee - Paulo F. Costa For None Shareholder Management Nominee - Karin Eastham For None Shareholder Management Nominee - Jay S. Skyler For None Shareholder 2 Approve Omnibus Stock Plan For None Management 3 Amend Qualified Employee Stock Purchase For None Management Plan 4 Ratify Auditors For None Management 5 Reincorporate in Another State For None Shareholder [Delaware to North Dakota] AUXILIUM PHARMACEUTICALS, INC. Ticker: AUXL Security ID: 05334D107 Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rolf A. Classon For For Management Elect Director Al Altomari For For Management Elect Director Armando Anido For For Management Elect Director Edwin A. Bescherer, Jr. For For Management Elect Director P.o. Chambon For For Management Elect Director Oliver S. Fetzer For For Management Elect Director Renato Fuchs For For Management Elect Director Dennis Langer For For Management Elect Director William T. McKee For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management BARR PHARMACEUTICALS INC Ticker: BRL Security ID: Meeting Date: NOV 21, 2008 Meeting Type: Special Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Walter E. Boomer For For Management Elect Director James R. Gavin III For For Management Elect Director Peter S. Hellman For For Management Elect Director K. J. Storm For For Management 2 Ratify Auditors For For Management 3 Report on Animal Testing Against Against Shareholder BAYER AG Ticker: BAYRY Security ID: 072730302 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and For For Management Statutory Reports; Approve Allocation of Income and Dividends of EUR 1.40 per Share for Fiscal 2008 2 Approve Discharge of Management Board For For Management for Fiscal 2008 3 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 4 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 5 Approve Conversion of Bearer Shares For For Management into Registered Shares 6 Amend Articles Re: Allow Electronic For For Management Distribution of Company Communications 7 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2009 BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: Meeting Date: FEB 3, 2009 Meeting Type: Annual Record Date: DEC 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Claire M. Fraser-Liggett For For Management Elect Director Edward J. Ludwig For For Management Elect Director Willard J. Overlock, Jr. For For Management Elect Director Bertram L. Scott For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Bylaws Call Special Meetings Against Against Shareholder 7 Provide for Cumulative Voting Against Against Shareholder BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 3, 2009 Meeting Type: Proxy Contest Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) Elect Director Lawrence C. Best For None Management Elect Director Alan B. Glassberg For None Management Elect Director Robert W. Pangia For None Management Elect Director William D. Young For None Management 2 Ratify Auditors For None Management 3 Adopt Majority Voting for Uncontested For None Management Election of Directors 4 Fix Size of Board at 13 and Remove the Against None Shareholder Board's Ability to Change the Size of the Board 5 Reincorporate in Another State [North Against None Shareholder Dakota] # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) Elect Director Alexander J. Denner For For Shareholder Elect Director Richard C. Mulligan For For Shareholder Elect Director Thomas F. Deuel For Withhold Shareholder Elect Director David Sidransky For Withhold Shareholder 2 Fix Size of Board at 13 and Remove the For For Shareholder Board's Ability to Change the Size of the Board 3 Reincorporate in Another State [North For Against Shareholder Dakota] 4 Ratify Auditors For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors BIOMARIN PHARMACEUTICAL INC. Ticker: BMRN Security ID: 09061G101 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jean-Jacques Bienaime For For Management Elect Director Michael Grey For For Management Elect Director Elaine J. Heron, Ph.D. For For Management Elect Director Joseph Klein, III For For Management Elect Director Pierre Lapalme For For Management Elect Director V. Bryan Lawlis, Ph.D. For For Management Elect Director Alan J. Lewis, Ph.D. For For Management Elect Director Richard A. Meier For For Management 2 Ratify Auditors For For Management BOSTON SCIENTIFIC CORP. Ticker: BSX Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John E. Abele For For Management 2 Elect Director Ursula M. Burns For For Management 3 Elect Director Marye Anne Fox For For Management 4 Elect Director Ray J. Groves For For Management 5 Elect Director Kristina M. Johnson For For Management 6 Elect Director Ernest Mario For For Management 7 Elect Director N.J. Nicholas, Jr. For For Management 8 Elect Director Pete M. Nicholas For For Management 9 Elect Director John E. Pepper For For Management 10 Elect Director Uwe E. Reinhardt For For Management 11 Elect Director Warren B. Rudman For For Management 12 Elect Director John E. Sununu For For Management 13 Elect Director James R. Tobin For For Management 14 Ratify Auditors For For Management 15 Other Business For Against Management BRISTOL-MYERS SQUIBB CO. Ticker: BMY Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director L. Andreotti For For Management 2 Elect Director L. B. Campbell For For Management 3 Elect Director J. M. Cornelius For For Management 4 Elect Director L. J. Freeh For For Management 5 Elect Director L. H. Glimcher For For Management 6 Elect Director M. Grobstein For For Management 7 Elect Director L. Johansson For For Management 8 Elect Director A. J. Lacy For For Management 9 Elect Director V. L. Sato For For Management 10 Elect Director T. D. West, Jr. For For Management 11 Elect Director R. S. Williams For For Management 12 Ratify Auditors For For Management 13 Increase Disclosure of Executive Against Against Shareholder Compensation 14 Reduce Supermajority Vote Requirement Against Against Shareholder 15 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation C. R. BARD, INC. Ticker: BCR Security ID: Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Marc C. Breslawsky For For Management Elect Director Herbert L. Henkel For For Management Elect Director Tommy G. Thompson For For Management Elect Director Timothy M. Ring For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 5, 2008 Meeting Type: Annual Record Date: SEP 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Colleen F. Arnold For For Management Elect Director R. Kerry Clark For For Management Elect Director Calvin Darden For For Management Elect Director John F. Finn For For Management Elect Director Philip L. Francis For For Management Elect Director Gregory B. Kenny For For Management Elect Director J. Michael Losh For For Management Elect Director John B. McCoy For For Management Elect Director Richard C. Notebaert For For Management Elect Director Michael D. O'Halleran For For Management Elect Director David W. Raisbeck For For Management Elect Director Jean G. Spaulding For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Eliminate Cumulative Voting For For Management 5 Require Advance Notice for Shareholder For For Management Proposals/Nominations 6 Amend Articles of Incorporation to For For Management State that Common Shares Have No Stated Capital 7 Amend Omnibus Stock Plan For For Management 8 Amend Qualified Employee Stock Purchase For For Management Plan 9 Performance-Based and/or Time-Based Against For Shareholder Equity Awards CARDIONET, INC. Ticker: BEAT Security ID: 14159L103 Meeting Date: OCT 23, 2008 Meeting Type: Annual Record Date: SEP 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald A. Ahrens For For Management Elect Director Fred Middleton For For Management 2 Ratify Auditors For For Management CARDIONET, INC. Ticker: BEAT Security ID: 14159L103 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Randy H. Thurman For Withhold Management Elect Director Kirk E. Gorman For Withhold Management 2 Ratify Auditors For For Management 3 Amend Non-Employee Director Stock For Against Management Option Plan CELGENE CORP. Ticker: CELG Security ID: Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Sol J. Barer For For Management Elect Director Robert J. Hugin For For Management Elect Director Michael D. Casey For For Management Elect Director Rodman L. Drake For For Management Elect Director A. Hull Hayes, Jr. For For Management Elect Director Gilla Kaplan For For Management Elect Director James J. Loughlin For For Management Elect Director Ernest Mario For For Management Elect Director Walter L. Robb For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors CEPHALON, INC. Ticker: CEPH Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank Baldino, Jr., For For Management Ph.D. Elect Director William P. Egan For For Management Elect Director Martyn D. Greenacre For For Management Elect Director Vaughn M. Kailian For For Management Elect Director Kevin E. Moley For For Management Elect Director Charles A. Sanders, M.D. For For Management Elect Director Gail R. Wilensky, Ph.D. For For Management Elect Director Dennis L. Winger For For Management 2 Amend Stock Option Plan For For Management 3 Ratify Auditors For For Management CIGNA CORP. Ticker: CI Security ID: 125509109 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director H. Edward Hanway For For Management Elect Director John M. Partridge For For Management Elect Director James E. Rogers For For Management Elect Director Eric C. Wiseman For For Management 2 Ratify Auditors For For Management COMMUNITY HEALTH SYSTEMS, INC. Ticker: CYH Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John A. Clerico For For Management 2 Elect Director Julia B. North For For Management 3 Elect Director Wayne T. Smith For For Management 4 Elect Director James S. Ely, III For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Amend Executive Incentive Bonus Plan For For Management 7 Approve Omnibus Stock Plan For Against Management 8 Ratify Auditors For For Management COVIDIEN LTD. Ticker: COV Security ID: G2552X108 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Craig Arnold as Director For For Management 1b Elect Robert H. Brust as Director For For Management 1c Elect John M. Connors, Jr. as Director For For Management 1d Elect Christopher J. Coughlin as For For Management Director 1e Elect Timothy M. Donahue as Director For For Management 1f Elect Kathy J. Herbert as Director For For Management 1g Elect Randall J. Hogan, III as For For Management Director 1h Elect Richard J. Meelia as Director For For Management 1i Elect Dennis H. Reilley as Director For For Management 1j Elect Tadataka Yamada as Director For For Management 1k Elect Joseph A. Zaccagnino as Director For For Management 2 Approve Amended and Restated 2007 Stock For For Management and Incentive Plan 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration COVIDIEN LTD. Ticker: COV Security ID: G2552X108 Meeting Date: MAY 28, 2009 Meeting Type: Court Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Approve the Creation of Distributable For For Management Reserves of Covidien plc 3 Adjourn Meeting For For Management CVS CAREMARK CORP Ticker: CVS Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edwin M. Banks For For Management Elect Director C. David Brown II For For Management Elect Director David W. Dorman For For Management Elect Director Kristen E. Gibney For For Management Williams Elect Director Marian L. Heard For For Management Elect Director William H. Joyce For For Management Elect Director Jean-Pierre Million For For Management Elect Director Terrence Murray For For Management Elect Director C.A. Lance Piccolo For For Management Elect Director Sheli Z. Rosenberg For For Management Elect Director Thomas M. Ryan For For Management Elect Director Richard J. Swift For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Political Contributions Against Against Shareholder 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation EXPRESS SCRIPTS, INC. Ticker: ESRX Security ID: Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gary G. Benanav For For Management Elect Director Frank J. Borelli For For Management Elect Director Maura C. Breen For For Management Elect Director Nicholas J. LaHowchic For For Management Elect Director Thomas P. Mac Mahon For For Management Elect Director Frank Mergenthaler For For Management Elect Director Woodrow A Myers, Jr, MD For For Management Elect Director John O. Parker, Jr. For For Management Elect Director George Paz For For Management Elect Director Samuel K. Skinner For For Management Elect Director Seymour Sternberg For For Management Elect Director Barrett A. Toan For For Management 2 Ratify Auditors For For Management GENZYME CORP. Ticker: GENZ Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas A. Berthiaume For For Management 2 Elect Director Gail K. Boudreaux For For Management 3 Elect Director Robert J. Carpenter For For Management 4 Elect Director Charles L. Cooney For For Management 5 Elect Director Victor J. Dzau For For Management 6 Elect Director Connie Mack III For For Management 7 Elect Director Richard F. Syron For For Management 8 Elect Director Henri A. Termeer For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Approve Qualified Employee Stock For For Management Purchase Plan 11 Ratify Auditors For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul Berg For For Management Elect Director John F. Cogan For For Management Elect Director Etienne F. Davignon For For Management Elect Director James M. Denny For For Management Elect Director Carla A. Hills For For Management Elect Director John W. Madigan For For Management Elect Director John C. Martin For For Management Elect Director Gordon E. Moore For For Management Elect Director Nicholas G. Moore For For Management Elect Director Richard J. Whitley For For Management Elect Director Gayle E. Wilson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management HOLOGIC, INC. Ticker: HOLX Security ID: Meeting Date: MAR 4, 2009 Meeting Type: Annual Record Date: JAN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John W. Cumming For For Management Elect Director Robert A. Cascella For For Management Elect Director David R. LaVance Jr. For For Management Elect Director Nancy L. Leaming For For Management Elect Director Lawrence M. Levy For For Management Elect Director Glenn P. Muir For For Management Elect Director Elaine S. Ullian For For Management Elect Director Sally W. Crawford For For Management Elect Director Wayne Wilson For For Management 2 Approve Repricing of Options For For Management 3 Adjourn Meeting For Against Management ILLUMINA, INC. Ticker: ILMN Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. Blaine Bowman For For Management 2 Elect Director Karin Eastham For For Management 3 Elect Director Jay T. Flatley For For Management 4 Elect Director William H. Rastetter, For For Management Ph.D. 5 Ratify Auditors For For Management INCYTE CORP. Ticker: INCY Security ID: 45337C102 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard U. De Schutter For For Management Elect Director Barry M. Ariko For For Management Elect Director Julian C. Baker For For Management Elect Director Paul A. Brooke For For Management Elect Director Paul A. Friedman, M.D. For For Management Elect Director John F. Niblack, Ph.D. For For Management Elect Director Roy A. Whitfield For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Non-Employee Director Stock For For Management Option Plan 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify Auditors For For Management INVITROGEN CORP. Ticker: IVGN Security ID: 46185R100 Meeting Date: OCT 28, 2008 Meeting Type: Special Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mary Sue Coleman For For Management Elect Director James G. Cullen For For Management Elect Director Michael M.E. Johns For For Management Elect Director Arnold G. Langbo For For Management Elect Director Susan L. Lindquist For For Management Elect Director Leo F. Mullin For For Management Elect Director Wiliam D. Perez For For Management Elect Director Charles Prince For For Management Elect Director David Satcher For For Management Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation LABORATORY CORPORATION OF AMERICA HOLDINGS Ticker: LH Security ID: 50540R409 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas P. Mac Mahon For For Management 2 Elect Director Kerrii B. Anderson For For Management 3 Elect Director Jean-Luc Belingard For For Management 4 Elect Director David P. King For For Management 5 Elect Director Wendy E. Lane For For Management 6 Elect Director Robert E. Mittelstaedt, For For Management Jr. 7 Elect Director Arthur H. Rubenstein For For Management 8 Elect Director M. Keith Weikel For For Management 9 Elect Director R. Sanders Williams For For Management 10 Ratify Auditors For For Management LIFE TECHNOLOGIES CORP Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald W. Grimm For For Management Elect Director Gregory T. Lucier For For Management Elect Director Per A. Peterson, Ph. D. For For Management Elect Director William S. Shanahan For For Management Elect Director Arnold J. Levine, Ph. D. For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Approve Omnibus Stock Plan For For Management MASIMO CORP. Ticker: MASI Security ID: Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward L. Cahill For For Management Elect Director Robert Coleman For For Management 2 Ratify Auditors For For Management MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 23, 2008 Meeting Type: Annual Record Date: MAY 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director James V. Napier For For Management 10 Elect Director Jane E. Shaw For For Management 11 Ratify Auditors For For Management MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles M. Lillis, Ph.D. For For Management 2 Elect Director William L. Roper, M.D. For For Management 3 Elect Director David D. Stevens For For Management 4 Ratify Auditors For For Management 5 Approve Executive Incentive Bonus Plan For For Management MEDICINES COMPANY (THE) Ticker: MDCO Security ID: 584688105 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Armin M. Kessler For For Management Elect Director Robert G. Savage For For Management Elect Director Melvin K. Spigelman For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management MEDIVATION, INC. Ticker: MDVN Security ID: 58501N101 Meeting Date: JUN 26, 2009 Meeting Type: Annual Record Date: APR 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel D. Adams For For Management Elect Director Gregory H. Bailey, M.D. For For Management Elect Director Kim D. Blickenstaff For For Management Elect Director David T. Hung, M.D. For For Management Elect Director W. Anthony Vernon For For Management 2 Ratify Auditors For For Management MEDTRONIC, INC. Ticker: MDT Security ID: Meeting Date: AUG 21, 2008 Meeting Type: Annual Record Date: JUN 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Victor J. Dzau For For Management Elect Director William A. Hawkins For For Management Elect Director Shirley A. Jackson For For Management Elect Director Denise M. O'Leary For For Management Elect Director Jean-Pierre Rosso For For Management Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management MERCK & CO., INC. Ticker: MRK Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director Rochelle B. Lazarus For For Management 10 Elect Director Carlos E. Represas For For Management 11 Elect Director Thomas E. Shenk For For Management 12 Elect Director Anne M. Tatlock For For Management 13 Elect Director Samuel O. Thier For For Management 14 Elect Director Wendell P. Weeks For For Management 15 Elect Director Peter C. Wendell For For Management 16 Ratify Auditors For For Management 17 Fix Number of Directors For For Management 18 Amend Bylaws Call Special Meetings Against For Shareholder 19 Require Independent Lead Director Against Against Shareholder 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation MYLAN INC. Ticker: MYL Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Milan Puskar For For Management Elect Director Robert J. Coury For For Management Elect Director Wendy Cameron For Withhold Management Elect Director Neil Dimick For For Management Elect Director Douglas J. Leech For For Management Elect Director Joseph C. Maroon For Withhold Management Elect Director Rodney L. Piatt For Withhold Management Elect Director C.B. Todd For For Management Elect Director Randall L. Vanderveen For For Management 2 Increase Authorized Common Stock For Against Management 3 Amend Omnibus Stock Plan For For Management 4 Adopt Majority Voting for Uncontested None For Management Election of Directors 5 Ratify Auditors For For Management MYRIAD GENETICS, INC. Ticker: MYGN Security ID: 62855J104 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Walter Gilbert, Ph.D. For For Management Elect Director D.H. Langer, M.D. For For Management 2 Increase Authorized Common Stock For Against Management 3 Amend Stock Option Plan For Against Management 4 Ratify Auditors For For Management NOVARTIS AG Ticker: NVS Security ID: 66987V109 Meeting Date: FEB 24, 2009 Meeting Type: Annual Record Date: JAN 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2 per Share 4 Approve CHF 3 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares Amend Articles Re: Require Annual Against For Shareholder Advisory Vote on Remuneration Report, incl. Disclosure of Compensation Amount Paid to Board of Directors and Executive Management Amend Corporate Purpose Re: For For Management Sustainability Amend Articles Re: Auditors For For Management Retirement of Peter Burckhardt and None None Management William George as Directors (Non-Voting) 6.2.1 Reelect Srikant Datar as Director For For Management 6.2.2 Reelect Andreas von Planta as Director For For Management 6.2.3 Reelect Wendelin Wiedeking as Director For For Management 6.2.4 Reelect Rolf Zinkernagel as Director For For Management Elect William Brody as Director For For Management 7 Ratify PricewaterhouseCoopers AG as For For Management Auditors NUVASIVE, INC. Ticker: NUVA Security ID: 670704105 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter C. Farrell, Ph.D. For For Management Elect Director Lesley H. Howe For For Management Elect Director Eileen M. More For For Management 2 Ratify Auditors For For Management ONYX PHARMACEUTICALS, INC. Ticker: ONXX Security ID: 683399109 Meeting Date: MAY 26, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul Goddard, Ph.D. For For Management Elect Director Antonio J. Grillo-Lopez, For For Management M.D. Elect Director Wendell Wierenga, Ph.D. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management PFIZER INC. Ticker: PFE Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dennis A. Ausiello For For Management Elect Director Michael S. Brown For For Management Elect Director M. Anthony Burns For For Management Elect Director Robert N. Burt For For Management Elect Director W. Don Cornwell For For Management Elect Director William H. Gray, III For For Management Elect Director Constance J. Horner For For Management Elect Director James M. Kilts For For Management Elect Director Jeffrey B. Kindler For For Management Elect Director George A. Lorch For For Management Elect Director Dana G. Mead For For Management Elect Director Suzanne Nora Johnson For For Management Elect Director Stephen W. Sanger For For Management Elect Director William C. Steere, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Limit/Prohibit Executive Stock-Based Against Against Shareholder Awards 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Provide for Cumulative Voting Against Against Shareholder 7 Amend Bylaws Call Special Meetings Against Against Shareholder PSYCHIATRIC SOLUTIONS, INC. Ticker: PSYS Security ID: 74439H108 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Christopher Grant, Jr. For For Management Elect Director David M. Dill For For Management 2 Amend Non-Employee Director Omnibus For For Management Stock Plan 3 Ratify Auditors For For Management QIAGEN N.V. Ticker: QGEN Security ID: N72482107 Meeting Date: JUN 24, 2009 Meeting Type: Annual Record Date: MAY 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3 Receive Report of Supervisory Board None None Management (Non-Voting) 4 Approve Financial Statements and For For Management Statutory Reports 5 Receive Explanation on Company's None None Management Reserves and Dividend Policy 6 Approve Discharge of Management Board For For Management 7 Approve Discharge of Supervisory Board For For Management 8a Reelect Detlev Riesner to Supervisory For For Management Board 8b Reelect Werner Brandt to Supervisory For For Management Board 8c Reelect Metin Colpan to Supervisory For For Management Board 8d Reelect Erik Hornnaess to Supervisory For For Management Board 8e Reelect Manfred Karobath to Supervisory For For Management Board 8f Reelect Heino von Prondzynski to For For Management Supervisory Board 9a Reelect Peer Schatz to Executive Board For For Management 9b Reelect Roland Sackers to Executive For For Management Board 9c Reelect Joachim Schorr to Executive For For Management Board 9d Reelect Bernd Uder to Executive Board For For Management 10 Ratify Ernst & Young as Auditors For For Management 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Allow Questions None None Management 13 Close Meeting None None Management REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 12, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles A. Baker For For Management Elect Director Michael S. Brown, M.D. For For Management Elect Director Arthur F. Ryan For For Management Elect Director George L. Sing For For Management 2 Ratify Auditors For For Management RIGEL PHARMACEUTICALS, INC Ticker: RIGL Security ID: 766559603 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James M. Gower For For Management Elect Director Gary A. Lyons For For Management Elect Director Donald G. Payan, M.D. For For Management 2 Ratify Auditors For For Management SCHERING-PLOUGH CORP. Ticker: SGP Security ID: Meeting Date: MAY 18, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas J. Colligan For For Management Elect Director Fred Hassan For For Management Elect Director C. Robert Kidder For For Management Elect Director Eugene R. McGrath For For Management Elect Director Antonio M. Perez For For Management Elect Director Patricia F. Russo For For Management Elect Director Jack L. Stahl For For Management Elect Director Craig B. Thompson For For Management Elect Director Kathryn C. Turner For For Management Elect Director Robert F.W. van Oordt For For Management Elect Director Arthur F. Weinbach For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings SHIRE LTD Ticker: SHPGY Security ID: 82481R106 Meeting Date: SEP 24, 2008 Meeting Type: Annual Record Date: AUG 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 TO ELECT MR MATTHEW EMMENS AS A For For Management DIRECTOR OF THE COMPANY 2 TO ELECT MR ANGUS RUSSELL AS A DIRECTOR For For Management OF THE COMPANY 3 TO ELECT MR GRAHAM HETHERINGTON AS A For For Management DIRECTOR OF THE COMPANY 4 TO ELECT DR BARRY PRICE AS A DIRECTOR For For Management OF THE COMPANY 5 TO ELECT MR DAVID KAPPLER AS A DIRECTOR For For Management OF THE COMPANY 6 TO ELECT DR JEFFREY LEIDEN AS A For For Management DIRECTOR OF THE COMPANY 7 TO ELECT MR PATRICK LANGOIS AS A For For Management DIRECTOR OF THE COMPANY 8 TO ELECT MS KATE NEALON AS A DIRECTOR For For Management OF THE COMPANY 9 TO ELECT MR DAVID MOTT AS A DIRECTOR OF For For Management THE COMPANY 10 TO ELECT DR MICHAEL ROSENBLATT AS A For For Management DIRECTOR OF THE COMPANY 11 RATIFY AUDITORS For For Management 12 TO AUTHORISE THE AUDIT, COMPLIANCE AND For For Management RISK COMMITTEE OF THE BOARD TO DETERMINE THE REMUNERATION OF THE AUDITORS. 13 TO RESOLVE THAT THE AUTHORITY TO ALLOT For For Management RELEVANT SECURITIES. 14 TO RESOLVE THAT, SUBJECT TO THE PASSING For For Management OF THE PREVIOUS RESOLUTION, THE AUTHORITY TO ALLOT EQUITY SECURITIES. 15 TO RESOLVE THAT THE COMPANY BE AND IS For For Management HEREBY GENERALLY AND UNCONDITIONALLY AUTHORISED. 16 TO RESOLVE THAT THE NAME OF THE COMPANY For For Management BE CHANGED TO SHIRE PLC AND THAT THE REQUISITE CHANGES BE MADE TO THE COMPANY S MEMORANDUM AND ARTICLES OF ASSOCIATION. SHIRE PLC Ticker: SHPGY Security ID: 82481R106 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 TO RECEIVE THE COMPANY'S ACCOUNTS FOR For For Management THE YEAR ENDED DECEMBER 31, 2008. 2 TO APPROVE THE DIRECTORS REMUNERATION For For Management REPORT FOR THE YEAR ENDED DECEMBER 31, 3 TO RE-ELECT DR BARRY PRICE AS A For For Management DIRECTOR OF THE COMPANY. 4 TO RE-APPOINT DELOITTE LLP AS AUDITORS For For Management OF THE COMPANY TO HOLD OFFICE FROM THE CONCLUSION OF THE MEETING TO THE CONCLUSION OF THE ANNUAL GENERAL MEETING OF THE COMPANY TO BE HELD IN 5 TO AUTHORIZE THE AUDIT, COMPLIANCE & For For Management RISK COMMITTEE OF THE BOARD TO DETERMINE THE REMUNERATION OF THE AUDITORS. 6 TO RESOLVE THAT THE AUTHORITY TO ALLOT For For Management RELEVANT SECURITIES (AS DEFINED IN THE COMPANY'S ARTICLES OF ASSOCIATION) CONFERRED ON THE DIRECTORS BY ARTICLE 10 PARAGRAPH (B) OF THE COMPANY'S ARTICLES OF ASSOCIATION BE RENEWED. 7 TO RESOLVE THAT, SUBJECT TO THE PASSING For For Management OF THE PREVIOUS RESOLUTION, THE AUTHORITY TO ALLOT EQUITY SECURITIES (AS DEFINED IN THE COMPANY S ARTICLES OF ASSOCIATION) WHOLLY FOR CASH, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8 TO RESOLVE THAT THE COMPANY BE AND IS For For Management HEREBY GENERALLY AND UNCONDITIONALLY AUTHORIZED, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John W. Brown For For Management Elect Director Daniel J. Starks For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: SEP 25, 2008 Meeting Type: Special Record Date: AUG 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Joseph (Yosi) Nitzani as External For For Management Director TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: Meeting Date: JUN 22, 2009 Meeting Type: Annual Record Date: MAY 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend For For Management Elect Phillip Frost as Director For For Management Elect Roger Abravanel as Director For For Management Elect Elon Kohlberg as Director For For Management Elect Yitzhak Peterburg as Director For For Management Elect Erez Vigodman as Director For For Management 3 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director Richard T. Burke For For Management 3 Elect Director Robert J. Darretta For For Management 4 Elect Director Stephen J. Hemsley For For Management 5 Elect Director Michele J. Hooper For For Management 6 Elect Director Douglas W. Leatherdale For For Management 7 Elect Director Glenn M. Renwick For For Management 8 Elect Director Kenneth I. Shine, M.D. For For Management 9 Elect Director Gail R. Wilensky, Ph.D. For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation VARIAN, INC. Ticker: VARI Security ID: 922206107 Meeting Date: FEB 5, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard U. De Schutter For For Management Elect Director James T. Glover For For Management 2 Ratify Auditors For For Management VERTEX PHARMACEUTICALS INC. Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roger W. Brimblecombe For For Management Elect Director Bruce I. Sachs For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management ZIMMER HOLDINGS INC Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Betsy J. Bernard For For Management 2 Elect Director Marc N. Casper For For Management 3 Elect Director David C. Dvorak For For Management 4 Elect Director Robert A. Hagemann For For Management 5 Elect Director Arthur J. Higgins For For Management 6 Elect Director Cecil B. Pickett For For Management 7 Elect Director Augustus A. White, III For For Management 8 Ratify Auditors For For Management 9 Approve Omnibus Stock Plan For For Management 10 Amend Non-Employee Director Omnibus For For Management Stock Plan 11 Amend Deferred Compensation Plan For For Management DREYFUS NATURAL RESOURCES FUND AGNICO-EAGLE MINES LIMITED Ticker: AEM Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual/Special Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leanne M. Baker For For Management Elect Director Douglas R. Beaumont For For Management Elect Director Sean Boyd For For Management Elect Director Clifford Davis For For Management Elect Director David Garofalo For For Management Elect Director Bernard Kraft For For Management Elect Director Mel Leiderman For For Management Elect Director James D. Nasso For For Management Elect Director J. Merfyn Roberts For For Management Elect Director Eberhard Scherkus For For Management Elect Director Howard R. Stockford For For Management Elect Director Pertti Voutilainen For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Amend Employee Stock Purchase Plan For For Management 4 Amend Stock Option Plan For For Management 5 Amend Bylaws For For Management AGRIUM INC. Ticker: AGU Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ralph S. Cunningham For For Management Elect Director Germaine Gibara For For Management Elect Director Russell K. Girling For For Management Elect Director Susan A. Henry For For Management Elect Director Russell J. Horner For For Management Elect Director A. Anne McLellan For For Management Elect Director Derek G. Pannell For For Management Elect Director Frank W. Proto For For Management Elect Director Michael M. Wilson For For Management Elect Director Victor J. Zaleschuk For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration ANADARKO PETROLEUM CORP. Ticker: APC Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Allison, Jr. For For Management Elect Director Peter J. Fluor For For Management Elect Director John W. Poduska, Sr. For Against Management Elect Director Paula Rosput Reynolds For Against Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity APACHE CORP. Ticker: APA Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frederick M. Bohen For For Management 2 Elect Director George D. Lawrence For For Management 3 Elect Director Rodman D. Patton For For Management 4 Elect Director Charles J. Pitman For For Management ARENA RESOURCES, INC. Ticker: ARD Security ID: Meeting Date: DEC 12, 2008 Meeting Type: Annual Record Date: OCT 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lloyd T. Rochford For For Management Elect Director Stanley M. McCabe For For Management Elect Director Clayton E. Woodrum For For Management Elect Director Anthony B. Petrelli For For Management Elect Director Carl H. Fiddner For For Management 2 Amend Stock Option Plan For For Management BG GROUP PLC Ticker: BRGXF Security ID: G1245Z108 Meeting Date: MAY 18, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 6.55 Pence For For Management Per Ordinary Share 4 Elect Sir David Manning as Director For For Management 5 Elect Martin Houston as Director For For Management 6 Re-elect Sir Robert Wilson as Director For For Management 7 Re-elect Frank Chapman as Director For For Management 8 Re-elect Ashley Almanza as Director For For Management 9 Re-elect Jurgen Dormann as Director For For Management 10 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 11 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 12 Authorise the Company to Make EU For For Management Political Donations to Political Parties or Independent Election Candidates up to GBP 15,000, to Political Organisations Other Than Political Parties up to GBP 15,000 and Incur EU Political Expenditure up to GBP 20,000 13 Approve Increase in Authorised Ordinary For For Management Share Capital from GBP 500,000,001 to GBP 600,000,001 14 Issue of Equity with Pre-emptive Rights For For Management Under General Authority up to Aggregate Nominal Amount of GBP 116,481,140 and Additional Amount Pursuant to a Rights Issue of up to GBP 111,926,886 15 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount GBP 16,789,033 16 Authorise 335,780,660 Ordinary Shares For For Management for Market Purchase 17 Amend Articles of Association Re: Form For For Management of the Company's Share Capital 18 Adopt New Articles of Association For For Management 19 Approve That a General Meeting, Other For For Management Than an Annual General Meeting, May Be Called on Not Less Than 14 Clear Days' Notice BHP BILLITON LIMITED (FORMERLY BHP LTD.) Ticker: BHP Security ID: 088606108 Meeting Date: NOV 27, 2008 Meeting Type: Annual Record Date: SEP 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive and Consider BHP Billiton Plc's For For Management Financial Statements, Directors' Report, and Auditor's Report for the Financial Year Ended June 30, 2008 2 Receive and Consider BHP Billiton Ltd's For For Management Financial Statements, Directors' Report, and Auditor's Report for the Financial Year Ended June 30, 2008 3 Elect Paul Anderson as Director of BHP For For Management Billiton Plc 4 Elect Paul Anderson as Director of BHP For For Management Billiton Ltd 5 Elect Don Argus as Director of BHP For For Management Billiton Plc 6 Elect Don Argus as Director of BHP For For Management Billiton Ltd 7 Elect John Buchanan as Director of BHP For For Management Billiton Plc 8 Elect John Buchanan as Director of BHP For For Management Billiton Ltd 9 Elect David Crawford as Director of BHP For For Management Billiton Plc 10 Elect David Crawford as Director of BHP For For Management Billiton Ltd 11 Elect Jacques Nasser as Director of BHP For For Management Billiton Plc 12 Elect Jacques Nasser as Director of BHP For For Management Billiton Ltd 13 Elect John Schubert as Director of BHP For For Management Billiton Plc 14 Elect John Schubert as Director of BHP For For Management Billiton Ltd 15 Elect Alan Boeckmann as Director of BHP For For Management Billiton Plc 16 Elect Alan Boeckmann as Director of BHP For For Management Billiton Ltd 17 Elect Stephen Mayne as Director of BHP Against Against Shareholder Billiton Plc 18 Elect Stephen Mayne as Director of BHP Against Against Shareholder Billiton Ltd 19 Elect David Morgan as Director of BHP For For Management Billiton Plc 20 Elect David Morgan as Director of BHP For For Management Billiton Ltd 21 Elect Keith Rumble as Director of BHP For For Management Billiton Plc 22 Elect Keith Rumble as Director of BHP For For Management Billiton Ltd 23 Approve KPMG Audit plc as Auditors of For For Management BHP Billiton Plc 24 Approve Issuance of 555.97 Million For For Management Shares at $0.50 Each to BHP Billiton Plc Pursuant to its Group Incentive Schemes 25 Renew the Disapplication of Pre-Emption For For Management Rights in BHP Billiton Plc 26 Authorize Repurchase of Up To 223.11 For For Management Million Shares in BHP Billiton Plc 27 Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on April 30, 2009 28 Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on May 29, 2009 29 Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on June 15, 2009 30 Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on July 31, 2009 31 Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on Sept. 15, 2009 32 Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on on Nov. 30, 2009 33 Approve Remuneration Report for the For For Management Financial Year Ended June 30, 2008 34 Approve Amendment to the Group For For Management Incentive Scheme to Increase Target Bonus Amount from 140 Percent to 160 Percent and to Increase the Maximum Bonus from 1.5 to 2.0 Times the Target Bonus Amount 35 Approve Grant of Approximately 49,594 For For Management Deferred Shares, 197,817 Options, and 349,397 Performance Shares to Marius Kloppers, CEO, Pursuant to the Group Incentive Scheme and Long Term Incentive Plan 36 Approve Increase in The Total For For Management Remuneration Pool for Non-Executive Directors of BHP Billiton Plc to $3.8 Million 37 Approve Increase in The Total For For Management Remuneration Pool for Non-Executive Directors of BHP Billiton Ltd to $3.8 Million 38 Approve Amendments to the Articles of For For Management Association of BHP Billiton Plc 39 Approve Amendments to the Constitution For For Management of BHP Billiton Ltd BJ SERVICES COMPANY Ticker: BJS Security ID: Meeting Date: JAN 29, 2009 Meeting Type: Annual Record Date: DEC 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John R. Huff For For Management Elect Director Michael E. Patrick For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CAMERON INTERNATIONAL CORP Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. Baker Cunningham For Withhold Management Elect Director Sheldon R. Erikson For Withhold Management Elect Director Douglas L. Foshee For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CANADIAN NATURAL RESOURCES LTD. Ticker: CNQ Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor DIRECTOR CATHERINE M. BEST For For Management DIRECTOR N. MURRAY EDWARDS For For Management DIRECTOR HON. GARY A. FILMON For For Management DIRECTOR AMB. GORDON D. GIFFIN For For Management DIRECTOR JOHN G. LANGILLE For For Management DIRECTOR STEVE W. LAUT For For Management DIRECTOR KEITH A.J. MACPHAIL For For Management DIRECTOR ALLAN P. MARKIN For For Management DIRECTOR HON. FRANK J. MCKENNA For For Management DIRECTOR JAMES S. PALMER For For Management DIRECTOR ELDON R. SMITH For For Management DIRECTOR DAVID A. TUER For For Management 2 THE APPOINTMENT OF For For Management PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, CALGARY, ALBERTA, AS AUDITORS FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD TO FIX THEIR REMUNERATION. CELANESE CORP. Ticker: CE Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James E. Barlett For For Management Elect Director David F. Hoffmeister For For Management Elect Director Paul H. O'Neill For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan CHESAPEAKE ENERGY CORP. Ticker: CHK Security ID: Meeting Date: JUN 12, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard K. Davidson For Withhold Management Elect Director V. Burns Hargis For For Management Elect Director Charles T. Maxwell For Withhold Management 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Declassify the Board of Directors Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director S. H. Armacost For For Management Elect Director L. F. Deily For For Management Elect Director R. E. Denham For For Management Elect Director R. J. Eaton For For Management Elect Director E. Hernandez For For Management Elect Director F. G. Jenifer For For Management Elect Director S. Nunn For For Management Elect Director D. J. O'Reilly For For Management Elect Director D. B. Rice For For Management Elect Director K. W. Sharer For For Management Elect Director C. R. Shoemate For For Management Elect Director R. D. Sugar For For Management Elect Director C. Ware For For Management Elect Director J. S. Watson For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Adopt Guidelines for Country Selection Against Against Shareholder 9 Adopt Human Rights Policy Against Against Shareholder 10 Report on Market Specific Environmental Against Against Shareholder Laws CONCHO RESOURCES, INC. Ticker: CXO Security ID: 20605P101 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven L. Beal For For Management Elect Director Tucker S. Bridwell For For Management 2 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard L. Armitage For For Management Elect Director Richard H. Auchinleck For For Management Elect Director James E. Copeland, Jr. For For Management Elect Director Kenneth M. Duberstein For For Management Elect Director Ruth R. Harkin For For Management Elect Director Harold W. McGraw III For For Management Elect Director James J. Mulva For For Management Elect Director Harald J. Norvik For For Management Elect Director William K. Reilly For For Management Elect Director Bobby S. Shackouls For For Management Elect Director Victoria J. Tschinkel For For Management Elect Director Kathryn C. Turner For For Management Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Adopt Principles for Health Care Reform Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Report on Political Contributions Against Against Shareholder 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 8 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 9 Require Director Nominee Qualifications Against Against Shareholder CONTINENTAL RESOURCES INC/OK Ticker: CLR Security ID: Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Grant For For Management Elect Director Ellis L. McCain For For Management Elect Director Mark E. Monroe For For Management 2 Ratify Auditors For For Management CROWN HOLDINGS, INC. Ticker: CCK Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jenne K. Britell For For Management Elect Director John W. Conway For For Management Elect Director Arnold W. Donald For Withhold Management Elect Director William G. Little For For Management Elect Director Hans J. Loliger For Withhold Management Elect Director Thomas A. Ralph For For Management Elect Director Hugues Du Rouret For For Management Elect Director Alan W. Rutherford For For Management Elect Director Jim L. Turner For Withhold Management Elect Director William S. Urkiel For For Management 2 Ratify Auditors For For Management DEVON ENERGY CORP. Ticker: DVN Security ID: 25179M103 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert L. Howard For For Management Elect Director Michael M. Kanovsky For For Management Elect Director J. Todd Mitchell For For Management Elect Director J. Larry Nichols For For Management 2 Elect Director Robert A. Mosbacher, Jr. For For Management 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors DIAMOND OFFSHORE DRILLING, INC. Ticker: DO Security ID: 25271C102 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James S. Tisch For For Management Elect Director Lawrence R. Dickerson For For Management Elect Director John R. Bolton For For Management Elect Director Charles L. Fabrikant For For Management Elect Director Paul G. Gaffney II For For Management Elect Director Edward Grebow For For Management Elect Director Herbert C. Hofmann For For Management Elect Director Arthur L. Rebell For For Management Elect Director Raymond S. Troubh For For Management 2 Ratify Auditors For For Management EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George A. Alcorn For For Management Elect Director Charles R. Crisp For For Management Elect Director James C. Day For For Management Elect Director Mark G. Papa For For Management Elect Director H. Leighton Steward For For Management Elect Director Donald F. Textor For For Management Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management EQT CORPORATION Ticker: EQT Security ID: 26884L109 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Philip G. Behrman For For Management Elect Director A. Bray Cary, Jr. For For Management Elect Director Barbara S. Jeremiah For For Management Elect Director Lee T. Todd, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan EXCO RESOURCES, INC. Ticker: XCO Security ID: Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Douglas H. Miller For For Management Elect Director Stephen F. Smith For For Management Elect Director Jeffrey D. Benjamin For For Management Elect Director Vincent J. Cebula For For Management Elect Director Earl E. Ellis For For Management Elect Director B. James Ford For For Management Elect Director T. Boone Pickens For For Management Elect Director Jeffrey S. Serota For For Management Elect Director Robert L. Stillwell For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management FOREST OIL CORP. Ticker: FST Security ID: 346091705 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dod A. Fraser For For Management Elect Director James D. Lightner For Withhold Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard C. Adkerson For For Management Elect Director Robert J. Allison, Jr. For Withhold Management Elect Director Robert A. Day For For Management Elect Director Gerald J. Ford For For Management Elect Director H. Devon Graham, Jr. For Withhold Management Elect Director J. Bennett Johnston For For Management Elect Director Charles C. Krulak For Withhold Management Elect Director Bobby Lee Lackey For Withhold Management Elect Director Jon C. Madonna For For Management Elect Director Dustan E. McCoy For For Management Elect Director Gabrielle K. McDonald For For Management Elect Director James R. Moffett For For Management Elect Director B.M. Rankin, Jr. For For Management Elect Director J. Stapleton Roy For For Management Elect Director Stephen H. Siegele For For Management Elect Director J. Taylor Wharton For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Request Director Nominee Environmental Against Against Shareholder Qualifications FRONTIER OIL CORP. Ticker: FTO Security ID: 35914P105 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James R. Gibbs For For Management Elect Director Douglas Y. Bech For Withhold Management Elect Director G. Clyde Buck For For Management Elect Director T. Michael Dossey For For Management Elect Director Michael C. Jennings For For Management Elect Director James H. Lee For For Management Elect Director Paul B. Loyd, Jr. For Withhold Management Elect Director Michael E. Rose For Withhold Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management GAMESA CORPORACION TECHNOLOGICA S.A Ticker: GAM Security ID: E54667113 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Individual and Consolidated For For Management Financial Statements and Statutory Reports for the Year Ended Dec. 31, 2 Approve Allocation of Income for the For For Management Year Ended Dec. 31, 2008 3 Approve Management Report of Individual For For Management and Consolidated Companies for the Year Ended Dec. 31, 2008 4 Approve Discharge of Directors For For Management 5 Elect Iberdrola S.A. as a Director For For Management 6 Elect Carlos Fernandez-Lerga Garralda For For Management as a Director 7 Appoint External Auditors for Fiscal For For Management Year 2009 8 Authorize Repurchase of Shares Up to 5 For For Management Percent of Capital; Void Previous Authorization Granted by the AGM on May 30, 2008 9 Approve Stock for Salary Bonus Plan for For For Management Executives under the Long Term Incentive Program to Achieve the Objectives of the Strategic Plan 2009-2011 10 Authorize Board to Ratify and Execute For For Management Approved Resolutions HALLIBURTON CO. Ticker: HAL Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan M. Bennett For For Management Elect Director James R. Boyd For For Management Elect Director Milton Carroll For For Management Elect Director S. Malcolm Gillis For For Management Elect Director James T. Hackett For For Management Elect Director David J. Lesar For For Management Elect Director Robert A. Malone For For Management Elect Director J. Landis Martin For For Management Elect Director Jay A. Precourt For For Management Elect Director Debra L. Reed For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Review and Asses Human Rights Policies Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Adopt Low Carbon Energy Policy Against Against Shareholder 8 Disclose Information on Compensation Against Against Shareholder Consultant 9 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 10 Establish Independent Director Against Against Shareholder Committee to Review and Report on Financial Misconducts and Human Rights Abuses HELMERICH & PAYNE, INC. Ticker: HP Security ID: Meeting Date: MAR 4, 2009 Meeting Type: Annual Record Date: JAN 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W. H. Helmerich, III For For Management Elect Director Francis Rooney For For Management Elect Director Edward B. Rust, Jr. For For Management HERCULES OFFSHORE, INC. Ticker: HERO Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas N. Amonett For For Management Elect Director John T. Rynd For For Management Elect Director Steven A. Webster For For Management 2 Ratify Auditors For For Management HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J.B. Hess For For Management Elect Director S.W. Bodman For For Management Elect Director R. Lavizzo-Mourey For For Management Elect Director C.G. Matthews For For Management Elect Director E.H. von Metzsch For For Management 2 Ratify Auditors For For Management HORNBECK OFFSHORE SERVICES, INC. Ticker: HOS Security ID: Meeting Date: MAY 26, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Larry D. Hornbeck For For Management Elect Director Steven W. Krablin For Withhold Management Elect Director David A. Trice For Withhold Management 2 Ratify Auditors For For Management KINROSS GOLD CORPORATION Ticker: K Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual/Special Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John A. Brough For For Management Elect Director Wilson N. Brumer For For Management Elect Director Tye W. Burt For For Management Elect Director John K. Carrington For For Management Elect Director John M.H. Huxley For For Management Elect Director John A. Keyes For For Management Elect Director Catherine McLeod-Seltzer For For Management Elect Director George F. Michals For For Management Elect Director John E. Oliver For For Management Elect Director Terence C.W. Reid For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Approve Shareholder Rights Plan For For Management MARATHON OIL CORP. Ticker: MRO Security ID: Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles F. Bolden, Jr. For For Management Elect Director Gregory H. Boyce For For Management Elect Director Clarence P. Cazalot, Jr. For For Management Elect Director David A. Daberko For For Management Elect Director William L. Davis For For Management Elect Director Shirley Ann Jackson For Against Management Elect Director Philip Lader For For Management Elect Director Charles R. Lee For For Management Elect Director Michael E. J. Phelps For For Management Elect Director Dennis H. Reilley For For Management Elect Director Seth E. Schofield For For Management Elect Director John W. Snow For For Management Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Amend Bylaws Call Special Meetings Against Against Shareholder 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation MCDERMOTT INTERNATIONAL, INC. Ticker: MDR Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Roger A. Brown as Director For For Management Elect John A. Fees as Director For For Management Elect Oliver D. Kingsley, Jr. as For For Management Director Elect D. Bradley McWilliams as Director For For Management Elect Richard W. Mies as Director For For Management Elect Thomas C. Schievelbein as For For Management Director 2 Approve 2009 McDermott International, For For Management Inc. Long Term Incentive Plan 3 Ratify Deloitte & Touche LLP as For For Management Auditors MITCHAM INDUSTRIES, INC. Ticker: MIND Security ID: Meeting Date: JUL 24, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Billy F. Mitcham, Jr. For For Management Elect Director Peter H. Blum For For Management Elect Director Robert P. Capps For For Management Elect Director R. Dean Lewis For For Management Elect Director John F. Schwalbe For For Management Elect Director Robert J. Albers For For Management 2 Ratify Auditors For For Management MONSANTO CO. Ticker: MON Security ID: 61166W101 Meeting Date: JAN 14, 2009 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janice L. Fields For For Management 2 Elect Director Hugh Grant For For Management 3 Elect Director C. Steven McMillan For For Management 4 Elect Director Robert J. Stevens For For Management 5 Ratify Auditors For For Management NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Merrill A. Miller, Jr. For For Management Elect Director Greg L. Armstrong For For Management Elect Director David D. Harrison For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management NOBLE CORPORATION Ticker: NE Security ID: G65422100 Meeting Date: MAR 17, 2009 Meeting Type: Special Record Date: FEB 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Country of Incorporation to For For Management Switzerland Through a Scheme of Arrangement 2 Adjourn Meeting For For Management OCCIDENTAL PETROLEUM CORP. Ticker: OXY Security ID: Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Spencer Abraham For Against Management Elect Director Ronald W. Burkle For Against Management Elect Director John S. Chalsty For Against Management Elect Director Edward P. Djerejian For Against Management Elect Director John E. Feick For Against Management Elect Director Ray R. Irani For Against Management Elect Director Irvin W. Maloney For Against Management Elect Director Avedick B. Poladian For Against Management Elect Director Rodolfo Segovia For Against Management Elect Director Aziz D. Syriani For Against Management Elect Director Rosemary Tomich For Against Management Elect Director Walter L. Weisman For Against Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For Against Management 4 Report on Host Country Social and Against Against Shareholder Environmental Laws PEABODY ENERGY CORP. Ticker: BTU Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gregory H. Boyce For For Management Elect Director William E. James For For Management Elect Director Robert B. Karn III For Withhold Management Elect Director M. Frances Keeth For For Management Elect Director Henry E. Lentz For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management PETROHAWK ENERGY CORPORATION Ticker: HK Security ID: Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James W. Christmas For Withhold Management Elect Director James L. Irish III For Withhold Management Elect Director Robert C. Stone, Jr. For Withhold Management 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Non-Employee Director Omnibus For For Management Stock Plan 5 Permit Board to Amend Bylaws Without For Against Management Shareholder Consent 6 Ratify Auditors For For Management PETROLEO BRASILEIRO Ticker: PBR Security ID: 71654V408 Meeting Date: NOV 24, 2008 Meeting Type: Special Record Date: OCT 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Absorption of 17 de Maio For For Management Participacoes SA 2 Appoint Independent Firm to Appraise For For Management Proposed Absorption PETROLEO BRASILEIRO Ticker: PBR Security ID: 71654V408 Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2008 2 Approve Capital Budget for Upcoming For For Management Fiscal Year 3 Approve Allocation of Income and For For Management Dividends for Fiscal 2008 4 Elect Directors For Against Management 5 Elect Board Chairman For Against Management 6 Elect Fiscal Council Members and For Against Management Alternates 7 Approve Remuneration of Executive For For Management Officers, Non-Executive Directors, and Fiscal Council Members PG&E CORP. Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David R. Andrews For For Management 2 Elect Director C. Lee Cox For For Management 3 Elect Director Peter A. Darbee For For Management 4 Elect Director Maryellen C. Herringer For For Management 5 Elect Director Roger H. Kimmel For For Management 6 Elect Director Richard A. Meserve For For Management 7 Elect Director Forrest E. Miller For For Management 8 Elect Director Barbara L. Rambo For For Management 9 Elect Director Barry Lawson Williams For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 12 Reincorporate in Another State Against Against Shareholder [California to North Dakota ] PLAINS EXPLORATION & PRODUCTION CO Ticker: PXP Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James C. Flores For For Management Elect Director Isaac Arnold, Jr. For For Management Elect Director Alan R. Buckwalter, III For For Management Elect Director Jerry L. Dees For Withhold Management Elect Director Tom H. Delimitros For Withhold Management Elect Director Thomas A. Fry, III For For Management Elect Director Robert L. Gerry, III For For Management Elect Director Charles G. Groat For For Management Elect Director John H. Lollar For Withhold Management 2 Ratify Auditors For For Management POTASH CORPORATION OF SASKATCHEWAN INC. Ticker: POT Security ID: 73755L107 Meeting Date: MAY 7, 2009 Meeting Type: Annual/Special Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. M. Burley For For Management Elect Director W. J. Doyle For For Management Elect Director J. W. Estey For For Management Elect Director C. S. Hoffman For For Management Elect Director D. J. Howe For For Management Elect Director A. D. Laberge For For Management Elect Director K. G. Martell For For Management Elect Director J. J. McCaig For For Management Elect Director M. Mogford For For Management Elect Director P. J. Schoenhals For For Management Elect Director E. R. Stromberg For For Management Elect Director E. Viyella de Paliza For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve 2009 Performance Option Plan For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen F. Angel For For Management Elect Director Nance K. Dicciani For For Management Elect Director Edward G. Galante For For Management Elect Director Claire W. Gargalli For For Management Elect Director Ira D. Hall For For Management Elect Director Raymond W. LeBoeuf For For Management Elect Director Larry D. McVay For For Management Elect Director Wayne T. Smith For For Management Elect Director H. Mitchell Watson, Jr. For For Management Elect Director Robert L. Wood For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management PUBLIC SERVICE ENTERPRISE GROUP INC. Ticker: PEG Security ID: Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: FEB 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Albert R. Gamper, Jr. For For Management Elect Director Conrad K. Harper For For Management Elect Director Shirley Ann Jackson For Withhold Management Elect Director David Lilley For For Management Elect Director Thomas A. Renyi For For Management Elect Director Hak Cheol Shin For For Management 2 Ratify Auditors For For Management QUESTAR CORP. Ticker: STR Security ID: 748356102 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Keith O. Rattie For For Management Elect Director Harris H. Simmons For For Management Elect Director M. W. Scoggins For For Management Elect Director James A. Harmon For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Amend Director/Officer Liability and For For Management Indemnification 5 Increase Authorized Common Stock For For Management 6 Eliminate a Provision Imposing Limits For For Management on Issuance of Preferred Stock 7 Amend Executive Incentive Bonus Plan For For Management 8 Require a Majority Vote for the None For Shareholder Election of Directors 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation RANGE RESOURCES CORPORATION Ticker: RRC Security ID: 75281A109 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles L. Blackburn For For Management Elect Director Anthony V. Dub For For Management Elect Director V. Richard Eales For For Management Elect Director Allen Finkelson For For Management Elect Director James M. Funk For For Management Elect Director Jonathan S. Linker For For Management Elect Director Kevin S. McCarthy For For Management Elect Director John H. Pinkerton For For Management Elect Director Jeffrey L. Ventura For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Other Business For Against Management SCHLUMBERGER LTD. Ticker: SLB Security ID: Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: FEB 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect P. Camus as Director For For Management Elect J.S. Gorelick as Director For For Management Elect A. Gould as Director For For Management Elect T. Issac as Director For For Management Elect N. Kudryavtsev as Director For For Management Elect A. Lajous as Director For For Management Elect M.E. Marks as Director For For Management Elect L.R. Reif as Director For For Management Elect T.I. Sandvold as Director For For Management Elect H. Seydoux as Director For For Management Elect L.G. Stuntz as Director For For Management 2 Adopt and Approve Financials and For For Management Dividends 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Approval of Independent Registered For For Management Public Accounting Firm SEMPRA ENERGY Ticker: SRE Security ID: 816851109 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James G. Brocksmith Jr. For For Management 2 Elect Director Richard A. Collato For For Management 3 Elect Director Donald E. Felsinger For For Management 4 Elect Director Wilford D. Godbold Jr. For For Management 5 Elect Director William D. Jones For For Management 6 Elect Director Richard G. Newman For For Management 7 Elect Director William G. Ouchi For For Management 8 Elect Director Carlos Ruiz Sacristan For For Management 9 Elect Director William C. Rusnack For For Management 10 Elect Director William P. Rutledge For For Management 11 Elect Director Lynn Schenk For For Management 12 Elect Director Neal E. Schmale For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 15 Reincorporate in Another State Against Against Shareholder [California to North Dakota] SMITH INTERNATIONAL, INC. Ticker: SII Security ID: Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert Kelley For For Management Elect Director Luiz Rodolfo Landim For Withhold Management Machado Elect Director Doug Rock For For Management 2 Ratify Auditors For For Management SMITHFIELD FOODS, INC. Ticker: SFD Security ID: Meeting Date: AUG 27, 2008 Meeting Type: Annual Record Date: JUL 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert L. Burrus, Jr. For For Management Elect Director Hon. Carol T. Crawford For For Management Elect Director David C. Nelson For For Management Elect Director Gaoning Ning For For Management Elect Director Frank S. Royal, M.D. For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management SOUTHWESTERN ENERGY CO. Ticker: SWN Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lewis E. Epley, Jr. For For Management Elect Director Robert L. Howard For Withhold Management Elect Director Harold M. Korell For For Management Elect Director Vello A. Kuuskraa For Withhold Management Elect Director Kenneth R. Mourton For Withhold Management Elect Director Charles E. Scharlau For For Management 2 Ratify Auditors For For Management TENARIS SA Ticker: TS Security ID: 88031M109 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: MAY 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements 2 Accept Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Directors For For Management 5 Elect Directors (Bundled) For Against Management 6 Approve Remuneration of Directors For For Management 7 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 8 Approve Share Repurchase Program For Against Management 9 Allow Electronic Distribution of For For Management Company Communications TRANSOCEAN INC. Ticker: RIG Security ID: G90073100 Meeting Date: DEC 8, 2008 Meeting Type: Special Record Date: OCT 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE MERGER TRANSACTION TO For For Management BE EFFECTED BY THE SCHEMES OF ARRANGEMENT, ATTACHED TO THE ACCOMPANYING PROXY STATEMENT AS ANNEX B. 2 APPROVAL OF THE MOTION TO ADJOURN THE For For Management MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE THE MERGER TRANSACTION. TRANSOCEAN LTD. Ticker: RIG Security ID: H8817H100 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE 2, THE For For Management CONSOLIDATED FINANCIALSTATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2008 AND THESTATUTORY FINANCIAL STATEMENTS OF TRANSOCEAN LTD. 2 DISCHARGE OF THE MEMBERS OF THE BOARD For For Management OF DIRECTORS AND THEEXECUTIVE OFFICERS FOR FISCAL YEAR 2008 3 APPROPRIATION OF THE AVAILABLE RETAINED For For Management EARNINGS WITHOUT PAYMENTOF A DIVIDEND TO SHAREHOLDERS FOR FISCAL YEAR 2008 AND RELEASEOF CHF 3.5 BILLION OF LEGAL RESERVES TO OTHER RESERVES. 4 AUTHORIZATION OF A SHARE REPURCHASE For For Management PROGRAM 5 APPROVAL OF THE LONG-TERM INCENTIVE For For Management PLAN OF TRANSOCEAN LTD. INTHE FORM AS AMENDED AND RESTATED EFFECTIVE AS OF 2/12/09 6 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:W. RICHARD ANDERSON 7 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:RICHARD L. GEORGE 8 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:ROBERT L. LONG 9 REELECTION OF CLASS I DIRECTOR FOR A For For Management THREE YEAR TERM:EDWARD R. MULLER 10 REELECTION OF CLASS III DIRECTOR FOR A For For Management TWO-YEAR TERM:VICTOR E. GRIJALVA 11 APPOINTMENT OF ERNST & YOUNG LLP AS For For Management TRANSOCEAN LTD. SINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR2& YOUNG LTD., ZURICH, AS TRANSOCEANLTD. S AUDITOR PURSUANT TO THE SWISS CODE OF OBLIGATIONS FOR AFURTHER ONE-YEA ULTRA PETROLEUM CORP. Ticker: UPL Security ID: 903914109 Meeting Date: MAY 21, 2009 Meeting Type: Annual/Special Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael D. Watford For For Management Elect Director Roger A. Brown For For Management Elect Director W. Charles Helton For For Management Elect Director Stephen J. McDaniel For For Management Elect Director Robert E. Rigney For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Shareholder Proposal: Prepare Report on Against For Shareholder Climate Change 4 Other Business For Against Management VESTAS WIND SYSTEM AS Ticker: VWS Security ID: K9773J128 Meeting Date: MAR 26, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board None None Management 2 Receive and Approve Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Omission of Dividends 4a Reelect Bent Carlsen as Director For For Management 4b Reelect Torsten Rasmussen as Director For For Management 4c Reelect Freddy Frandsen as Director For For Management 4d Reelect Joergen Rasmussen as Director For For Management 4e Reelect Joern Ankaer Thomsen as For For Management Director 4f Reelect Kurt Anker Nielsen as Director For For Management 4g Elect Haakan Eriksson as New Director For For Management 4h Elect Ola Rollen as New Director For For Management 5a Ratify PricewaterhouseCoopers as For For Management Auditor 5b Ratify KPMG as Auditor For For Management Approve Guidelines for Incentive-Based For For Management Compensation for Executive Management Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Other Business (Non-Voting) None None Management WEATHERFORD INTERNATIONAL LTD Ticker: WFT Security ID: G95089101 Meeting Date: FEB 17, 2009 Meeting Type: Court Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation through Scheme For For Management of Arrangement with Subsiadiary 2 Adjourn Meeting For For Management 3 Transact Other Business (Non-Voting) None None Management WEATHERFORD INTERNATIONAL LTD Ticker: WFT Security ID: H27013103 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Reelect Bernhard Duroc-Danner as For For Management Director Reelect Nicholas Brady as Director For For Management Reelect David Butters as Director For Against Management Reelect William Macaulay as Director For For Management Reelect Robert Millard as Director For Against Management Reelect Robert Moses as Director For For Management Reelect Robert Rayne as Director For Against Management 2 Ratify Ernst & Young LLP as Independent For For Management Registered Public Accounting Firm and Ernst & Young AG as Statutory Auditors 3 Transact Other Business (Non-Voting) None None Management WILLIAMS COMPANIES, INC., THE Ticker: WMB Security ID: 969457100 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Irl F. Engelhardt For For Management Elect Director William E. Green For For Management Elect Director W. R. Howell For For Management Elect Director George A. Lorch For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder XTO ENERGY INC Ticker: XTO Security ID: 98385X106 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management Elect Director Phillip R. Kevil For For Management Elect Director Herbert D. Simons For Against Management Elect Director Vaughn O. Vennerberg II For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ J. David Officer J. David Officer President Date: August 12, 2009
